Exhibit 10.1

PURCHASE AND SALE AGREEMENT

dated as of February 27, 2020,

by and among

SHELL PIPELINE COMPANY LP,

SHELL GOM PIPELINE COMPANY LLC,

SHELL CHEMICAL LP,

EQUILON ENTERPRISES LLC d/b/a SHELL OIL PRODUCTS US,

SHELL MIDSTREAM PARTNERS, L.P.

and

TRITON WEST LLC

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Article I DEFINITIONS    3            Section 1.1    Definitions    3   Section
1.2    Construction    12 Article II CONVEYANCE AND CLOSING    13   Section 2.1
   Transfer    13   Section 2.2    Consideration    13   Section 2.3    Closing
   13   Section 2.4    Subject Interest Distributions    16 Article III
REPRESENTATIONS AND WARRANTIES OF SPLC    16   Section 3.1    Organization    16
  Section 3.2    Authority and Approval    16   Section 3.3    No Conflict;
Consents    17   Section 3.4    Investment Intent    17 Article IV
REPRESENTATIONS AND WARRANTIES OF SGOM    18   Section 4.1    Organization    18
  Section 4.2    Authority and Approval    18   Section 4.3    No Conflict;
Consents    19   Section 4.4    Capitalization; Title to Mattox Subject
Interests    20   Section 4.5    Litigation; Laws and Regulations    20  
Section 4.6    Financial Information; Undisclosed Liabilities    21   Section
4.7    No Adverse Changes    21   Section 4.8    Taxes    21   Section 4.9   
Environmental Matters    22   Section 4.10    Joint Venture Contracts    23  
Section 4.11    Insurance    23   Section 4.12    Brokerage Arrangements.    23
  Section 4.13    Management Projections and Budgets.    24   Section 4.14   
Books and Records    24   Section 4.15    Licenses; Permits    24   Section 4.16
   Title to Mattox Properties    24   Section 4.17    No Employees    25  
Section 4.18    Disclaimer of Warranties.    25 Article V REPRESENTATIONS AND
WARRANTIES OF SHELL CHEMICAL    26   Section 5.1    Organization    26   Section
5.2    Authority and Approval    26

 

i



--------------------------------------------------------------------------------

  Section 5.3    No Conflict; Consents    26   Section 5.4    Title to Assets   
27   Section 5.5    Litigation; Laws and Regulations    28   Section 5.6    No
Adverse Changes    29   Section 5.7    Taxes    29   Section 5.8   
Environmental Matters.    29   Section 5.9    Licenses; Permits    30   Section
5.10    Material Contracts    31            Section 5.11    Insurance    31  
Section 5.12    Brokerage Arrangements    31   Section 5.13    Books and Records
   31   Section 5.14    Management Projections and Budgets    32   Section 5.15
   Disclaimer of Warranties    32 Article VI REPRESENTATIONS AND WARRANTIES OF
SOPUS    32   Section 6.1    Organization    32   Section 6.2    Authority and
Approval    32   Section 6.3    No Conflict; Consents    33   Section 6.4   
Title to Assets.    34   Section 6.5    Litigation; Laws and Regulations    35  
Section 6.6    No Adverse Changes    35   Section 6.7    Taxes    35   Section
6.8    Environmental Matters    36   Section 6.9    Licenses; Permits    36  
Section 6.10    Material Contracts    37   Section 6.11    Insurance    37  
Section 6.12    Brokerage Arrangements    38   Section 6.13    Books and Records
   38   Section 6.14    Management Projections and Budget    38   Section 6.15
   Disclaimer of Warranties    38 Article VII REPRESENTATIONS AND WARRANTIES OF
THE SHLX PARTIES    38   Section 7.1    Organization and Existence    39  
Section 7.2    Authority and Approval    39   Section 7.3    No Conflict;
Consents    39   Section 7.4    Valid Issuance of Consideration    40   Section
7.5    Brokerage Arrangements    40   Section 7.6    Litigation    40   Section
7.7    Investment Intent    41

 

ii



--------------------------------------------------------------------------------

Article VIII ADDITIONAL AGREEMENTS, COVENANTS, RIGHTS AND OBLIGATIONS    41
           Section 8.1    Operation of Mattox and the Norco Assets    41  
Section 8.2    Supplemental Disclosure    44   Section 8.3    Non-Assigned
Assets.    44   Section 8.4    Assumed Obligations and Retained Obligations with
respect to the Norco Assets    45   Section 8.5    Proceeds From and Costs of
Operations    46   Section 8.6    Asset Integrity Issues    46   Section 8.7   
Projects    46   Section 8.8    Notice to Mattox and CNOOC    46   Section 8.9
   Reserved    47   Section 8.10    Cooperation; Further Assurances    47
Article IX TAX MATTERS    47   Section 9.1    Liability for Taxes    47  
Section 9.2    Cooperation    48   Section 9.3    Transfer Taxes    48   Section
9.4    [Reserved]    49   Section 9.5    Conflict.    49   Section 9.6    Tax
Treatment.    49 Article X CONDITIONS TO CLOSING    49   Section 10.1    Mutual
Closing Conditions.    49   Section 10.2    Conditions to the Obligations of
SHLX Parties.    49   Section 10.3    Conditions to the Obligations of Shell
Parties    51 Article XI INDEMNIFICATION    51   Section 11.1    Indemnification
of SHLX Parties    51   Section 11.2    Indemnification of Shell Parties    52  
Section 11.3    Survival    52   Section 11.4    Indemnification Procedures   
53   Section 11.5    Direct Claim    55   Section 11.6    Limitations on
Indemnification    55   Section 11.7    Sole Remedy    56 Article XII
TERMINATION    56   Section 12.1    Termination    56   Section 12.2    Remedies
upon Termination    57 Article XIII MISCELLANEOUS    57

 

iii



--------------------------------------------------------------------------------

  Section 13.1    Acknowledgements.    57   Section 13.2    Expenses.    57
           Section 13.3    Notices.    58   Section 13.4    Arbitration    59  
Section 13.5    Governing Law    60   Section 13.6    Public Statements    60  
Section 13.7    Entire Agreement; Amendments and Waivers.    61   Section 13.8
   Conflicting Provisions    61   Section 13.9    Binding Effect, Assignment and
No Third-Party Beneficiaries    61   Section 13.10    Severability    61  
Section 13.11    Interpretation    62   Section 13.12    Headings and Disclosure
Letter    62   Section 13.13    Multiple Counterparts    62   Section 13.14   
Action by SHLX    62

 

iv



--------------------------------------------------------------------------------

PURCHASE AND SALE AGREEMENT

This PURCHASE AND SALE AGREEMENT (this “Agreement”) is made as of February 27,
2020, by and among SHELL PIPELINE COMPANY LP, a Delaware limited partnership
(“SPLC”), SHELL GOM PIPELINE COMPANY LLC, a Delaware limited liability company
(“SGOM”), SHELL CHEMICAL LP, a Delaware limited partnership (“Shell Chemical”),
EQUILON ENTERPRISES LLC d/b/a SHELL OIL PRODUCTS US, a Delaware limited
liability company (“SOPUS” and together with SPLC, SGOM and Shell Chemical, the
“Shell Parties”), SHELL MIDSTREAM PARTNERS, L.P., a Delaware limited partnership
(“SHLX”), and Triton West LLC, a Delaware limited liability company (“Triton”
and together with SHLX the “SHLX Parties”).

RECITALS

WHEREAS, SGOM owns a 79% interest (the “Mattox Subject Interests”) in Mattox
Pipeline Company LLC, a Delaware limited liability company (“Mattox”).

WHEREAS, SGOM desires to transfer to SHLX all of its right, title and interest
in and to the Mattox Subject Interests, and SHLX desires to accept and acquire
the Mattox Subject Interests in accordance with the terms of this Agreement (the
“Mattox Transaction”);

WHEREAS, SOPUS owns certain transportation and storage facilities for crude oil,
refinery feedstocks, refined products and chemicals located in Norco, Louisiana,
including any Projects related thereto, and more particularly described on
Appendix A to this Agreement (collectively, the “SOPUS Norco Assets”);

WHEREAS, SOPUS desires to transfer to Triton all of its right, title and
interest in and to the SOPUS Norco Assets and Triton desires to accept and
acquire the SOPUS Norco Assets in accordance with the terms of this Agreement
(the “SOPUS Norco Transaction”);

WHEREAS, Shell Chemical owns certain transportation and storage facilities for
crude oil, refinery feedstocks, refined products and chemicals located in Norco,
Louisiana and more particularly described on Appendix A to this Agreement
(collectively, the “Shell Chemical Norco Assets” and, together with the SOPUS
Norco Assets, the “Norco Assets”);

WHEREAS, Shell Chemical desires to transfer to Triton all of its right, title
and interest in and to the Shell Chemical Norco Assets and Triton desires to
accept and acquire the Shell Chemical Norco Assets in accordance with the terms
of this Agreement (the “Shell Chemical Norco Transaction” and collectively with
the Mattox Transaction and the SOPUS Norco Transaction, the “Dropdown
Transaction”);

WHEREAS, Shell Midstream Partners GP LLC (the “General Partner”) is the general
partner of SHLX and holds an approximate 2.0% General Partner Interest (as
defined in the Partnership Agreement) in SHLX and all of the Incentive
Distribution Rights (as defined in the Partnership Agreement) of SHLX, which
entitle the General Partner to certain distributions and other rights pursuant
to the Partnership Agreement;



--------------------------------------------------------------------------------

WHEREAS, the General Partner and SHLX have agreed to the restructuring of the
outstanding Incentive Distribution Rights and the General Partner Interest (the
“Restructuring”, and together with the Dropdown Transaction, the “Overall
Transaction”), all of which are held by the General Partner, pursuant to a
transaction in which (i) the General Partner will agree that the General Partner
Units will be converted into a non-economic general partner interest in SHLX and
the General Partner Units and the Incentive Distribution Rights will be
cancelled, and in exchange therefor (ii) SHLX will issue the Restructuring
Common Units (as defined in the Restructuring Agreement) to the General Partner
or one or more of its Affiliates, in each case on the terms and subject to the
conditions set forth in that certain Partnership Interests Restructuring
Agreement, dated as of February 27, 2020, by and between SHLX and the General
Partner (the “Restructuring Agreement”);

WHEREAS, in connection with the Overall Transaction, the General Partner has
agreed to waive any and all rights to certain distributions that would otherwise
be payable on the Restructuring Common Units (as defined in the Restructuring
Agreement), as further set forth in the Restructuring Agreement; and

WHEREAS, (a) the Conflicts Committee (the “Conflicts Committee”) of the Board of
Directors (the “Board of Directors”) of the General Partner has previously
(i) received an opinion of Evercore Group LLC, the financial advisor to the
Conflicts Committee (the “Financial Advisor”), that the total Consideration to
be issued by SHLX pursuant to the Overall Transaction is fair, from a financial
point of view, to SHLX and (ii) in good faith (x) determined that this
Agreement, the Transaction Documents and the consummation of the transactions
contemplated hereby and thereby, including the Overall Transaction, on the terms
and conditions set forth in this Agreement and the Transaction Documents, are in
the best interests of the Partnership Group (as defined in the Partnership
Agreement), (y) approved this Agreement and the Transaction Documents, the
execution, delivery and performance of this Agreement and the Transaction
Documents and the transactions contemplated hereby and thereby, including the
Overall Transaction, such approval constituting “Special Approval” for purposes
of the Partnership Agreement, and (z) resolved to recommend to the Board of
Directors that it approve this Agreement and the Transaction Documents, the
execution, delivery and performance of this Agreement and the Transaction
Documents and the transactions contemplated hereby and thereby, including the
Overall Transaction and (b) subsequently, the Board of Directors (acting based
on the receipt of such Special Approval and recommendation of the Conflicts
Committee), at a meeting duly called and held, (i) determined that this
Agreement, the Transaction Documents and the consummation of the transactions
contemplated hereby and thereby, including the Overall Transaction, on the terms
and conditions set forth in this Agreement and the Transaction Documents, would
be in the best interests of the Partnership Group and (ii) approved this
Agreement and the Transaction Documents, the execution, delivery and performance
of this Agreement and the Transaction Documents and the transactions
contemplated hereby and thereby, including the Overall Transaction.

NOW, THEREFORE, in consideration of the premises and the respective
representations, warranties, covenants, agreements and conditions contained
herein, the parties hereto agree as follows:

 

2



--------------------------------------------------------------------------------

ARTICLE I

DEFINITIONS

Section 1.1    Definitions.

The respective terms defined in this Section 1.1 shall, when used in this
Agreement, have the respective meanings specified herein, with each such
definition equally applicable to both singular and plural forms of the terms so
defined:

“Affiliate,” means, with respect to any Person, any other Person that directly
or indirectly Controls, is Controlled by or is under common Control with such
Person; provided that when used (a) with respect to the Shell Parties, the term
“Affiliate” shall mean any other Person that directly or indirectly Controls, is
Controlled by or is under common Control with each Shell Party, excluding SHLX,
the General Partner and SHLX’s subsidiaries and equity interests, including
Triton, and (b) with respect to SHLX and Triton, the term “Affiliate” shall mean
only the General Partner and SHLX’s subsidiaries and equity interests. No Person
shall be deemed an Affiliate of any Person solely by reason of the exercise or
existence of rights, interests or remedies under this Agreement.

“Agreement” has the meaning ascribed to such term in the preamble.

“Applicable Law” means any statute, law (including common law), ordinance, code,
rule or regulation of any Governmental Authority and any order, decision,
injunction, judgment, award and decree or consent of or agreement with any
Governmental Authority, in each case, that is binding upon or applicable to a
Person.

“Assumed Liabilities” has the meaning ascribed to such term in
Section 8.4(a)(iii).

“Minimum Claim Amount” has the meaning ascribed to such term in Section 11.6.

“Board of Directors” has the meaning ascribed to such term in the recitals.

“Business Day” means any day except a Saturday, a Sunday and any day which, in
Houston, Texas, United States, shall be a legal holiday or a day on which
banking institutions are authorized or required by law or other government
action to close.

“Ceiling Amount” has the meaning ascribed to such term in Section 11.6(a).

“CERCLA” means the Comprehensive Environmental Response, Compensation, and
Liability Act.

“Closing” has the meaning ascribed to such term in Section 2.3.

“Closing Date” means the date on which the Closing occurs.

“CNOOC” means CNOOC Petroleum Sales U.S.A. Inc.

 

3



--------------------------------------------------------------------------------

“CNOOC Waiver” means that certain consent to the Mattox Transaction and waiver
of all transfer restrictions on the Mattox Subject Interests in the Mattox LLC
Agreement, subject to certain exceptions and conditions, executed and delivered
to SGOM by CNOOC Petroleum Sales U.S.A. Inc. on July 8, 2019.

“Code” means the Internal Revenue Code of 1986, as amended.

“Common Unit” has the meaning set forth in the Partnership Agreement.

“Conflicts Committee” has the meaning ascribed to such term in the recitals.

“Consideration” means, collectively, (a) a number of Series A Preferred Units
equal to the value of 1.2 billion Dollars ($1,200,000,000), subject to
adjustment pursuant to Section 2.4; and (b) 160 million (160,000,000) Common
Units.

“Control” and its derivatives mean the possession, directly or indirectly, of
the power to direct or cause the direction of the management and policies of a
Person, whether through ownership of voting securities, by contract or
otherwise.

“Damages” means any losses, damages, liabilities, claims, demands, causes of
action, judgments, settlements, deficiencies, fines, penalties, costs and
expenses (including court costs and reasonable, documented, out-of-pocket
attorneys’ and expert’s fees) of any and every kind or character, known or
unknown, fixed or contingent.

“Deductible Amount” has the meaning ascribed to such term in Section 11.6(a).

“Direct Claim” has the meaning ascribed to such term in Section 11.5.

“Disclosure Letter” has the meaning ascribed to such term in Article III.

“Dispute” has the meaning ascribed to such term in Section 13.4(a).

“Effective Time” means 12:01 a.m., Houston Time, on the Closing Date.

“Environmental Laws” means, without limitation, the following laws, in effect,
and as interpreted and enforced, as of the Closing Date: (a) the Resource
Conservation and Recovery Act; (b) the Clean Air Act; (c) CERCLA; (d) the
Federal Water Pollution Control Act; (e) the Safe Drinking Water Act; (f) the
Toxic Substances Control Act; (g) the Emergency Planning and Community
Right-to-Know Act; (h) the National Environmental Policy Act; (i) the Pollution
Prevention Act of 1990; (j) the Oil Pollution Act of 1990; (k) the Hazardous
Materials Transportation Act; (l) the Federal Insecticide, Fungicide and
Rodenticide Act; (m) all laws, statutes, rules, regulations, orders, judgments
or decrees promulgated or issued with respect to the foregoing Environmental
Laws by Governmental Authorities; and (n) any other federal, state or local
statutes, laws, common laws, ordinances, rules, regulations, orders, codes,
decisions, injunctions or decrees that regulate or otherwise pertain to the
protection of the environment or health and safety, including the management,
control, discharge, emission, exposure, treatment, containment, handling,
removal, use, generation, permitting, migration, storage, release,
transportation, disposal, remediation, manufacture, processing or distribution
of Hazardous Materials.

 

4



--------------------------------------------------------------------------------

“Financial Advisor” has the meaning ascribed to such term in the recitals.

“GAAP” means generally accepted accounting principles in the United States of
America.

“General Partner” has the meaning ascribed to such term in the recitals.

“Governmental Authority” means any federal, state, municipal, local or other
governmental court, department, commission, board, bureau, agency, regulator,
tribunal, arbitrator or instrumentality, whether foreign or domestic.

“Hazardous Materials” means (a) any chemical or substance, whether solid, liquid
or gaseous, that (i) is listed, defined or regulated as a “hazardous material,”
“hazardous waste,” “solid waste,” “hazardous substance,” “toxic substance,”
“pollutant” or “contaminant,” or words of similar meaning or import found in any
applicable Environmental Law or (ii) is or contains asbestos, perfluorooactanoic
acid (PFOA) or perfluorooctane sulfonate (PFOS) or other per- or-polyfluoroalkyl
substances (PFAS) that are currently subject to regulation under applicable
Environmental Law, polychlorinated biphenyls, radon, urea formaldehyde foam
insulation, explosives, or radioactive materials; (b) any petroleum, petroleum
hydrocarbons, petroleum substances, petroleum or petrochemical products, refined
petroleum products, natural gas, crude oil and any components, fractions, or
derivatives thereof, any oil or gas exploration or production waste, and any
natural gas, synthetic gas or any mixtures thereof; (c) naturally occurring
radioactive material, radioactive material, waste and pollutants, radiation,
radionuclides and their progeny, or nuclear waste including used nuclear fuel;
or (d) any substance, whether solid, liquid or gaseous, that causes or poses a
threat to cause contamination or nuisance on any properties or any adjacent
property or a hazard to the environment or to the health or safety of persons on
or about any properties.

“HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended.

“Hydrocarbons” means oil, gas, casinghead gas, drip gasoline, natural gasoline,
condensate, distillate, liquid hydrocarbons, gaseous hydrocarbons and all
products refined or separated therefrom.

“Indebtedness for Borrowed Money” means, with respect to any Person, without
duplication, (a) all obligations of such Person for borrowed money or with
respect to deposits or advances of any kind, (b) all obligations of such Person
evidenced by bonds, debentures, notes or similar instruments, (c) all
obligations of such Person under conditional sale or other title retention
agreements relating to property acquired by such Person, (d) all obligations of
such Person in respect of the deferred purchase price of property or services or
any other similar obligation upon which interest charges are customarily paid
(excluding trade accounts payable incurred in the ordinary course of business),
(e) all Indebtedness for Borrowed Money of others secured by (or for which the
holder of such Indebtedness for Borrowed Money has an existing right, contingent
or otherwise, to be secured by) any encumbrance on property owned or acquired by
such Person,

 

5



--------------------------------------------------------------------------------

whether or not the Indebtedness for Borrowed Money secured thereby has been
assumed, (f) all assurances by such Person of Indebtedness for Borrowed Money of
others, (g) all capital lease obligations of such Person, (h) all obligations,
contingent or otherwise, of such Person as an account party in respect of
letters of credit and letters of guaranty, (i) all obligations, contingent or
otherwise, of such Person in respect of bankers’ acceptances and (j) all accrued
interest, premiums, penalties and other obligations related to any of the
foregoing.

“Joint Venture Contract” means (a) every material contract or material agreement
to which Mattox or any of its subsidiaries is a party or to which any Mattox
Asset is subject, including every material contract, material agreement and
material instrument representing Indebtedness for Borrowed Money and all
guarantees thereof, as of the date of this Agreement and which remains executory
in whole or in part and (b) the Mattox LLC Agreement.

“Joint Venture Monthly Financial Statements” has the meaning ascribed to such
term in Section 4.6(a).

“Knowledge,” “Known” or derivatives thereof, as used in this Agreement with
respect to a party hereof, means the actual knowledge of that party’s designated
personnel after due inquiry. The designated personnel for SGOM, SPLC, Shell
Chemical, SOPUS and SHLX are set forth on Appendix B.

“Lien” means any mortgage, deed of trust, lien, security interest, pledge,
lease, sublease, license, sublicense, conditional sales contract, charge,
encumbrance use restriction, option or encroachment.

“LP Holdings” means Shell Midstream LP Holdings LLC, a direct subsidiary of
SPLC.

“Material Contract” means the following contracts or other agreements, as
amended or supplemented and in effect, to which, as of the date of this
Agreement the Norco Assets are subject: (a) contracts, agreements and
instruments representing Indebtedness for Borrowed Money and all guarantees
thereof; (b) price swaps, hedges, futures or similar instruments; (c) contracts
containing any preferential rights to purchase or similar rights relating to the
Norco Assets; (d) tariffs; and (e) contracts or agreements which, individually,
require or entitle Shell Chemical or SOPUS, as applicable, to make or receive
payments aggregating at least Twenty-Five Million Dollars ($25,000,000)
annually, provided that the calculation of the aggregate payments for any such
agreement or contract shall not include payments attributable to any renewal
periods or extensions for which Shell Chemical or SOPUS, as applicable, may
exercise a renewal or extension option in its sole discretion.

“Mattox” has the meaning ascribed to such term in the recitals.

“Mattox Assets” means all of the assets owned by Mattox, including the Mattox
Pipeline.

“Mattox Assignment Agreement” means the Subject Interests Assignment Agreement
between SGOM and SHLX dated as of the Closing Date, pursuant to which SGOM
assigns, transfers, contributes, grants, bargains, conveys, sets over and
delivers to SHLX, all of SGOM’s right, title and interest in and to the Mattox
Subject Interests.

 

6



--------------------------------------------------------------------------------

“Mattox LLC Agreement” means the First Amended and Restated Limited Liability
Company Agreement, dated July 22, 2015, by and between SGOM and CNOOC Petroleum
Sales U.S.A. Inc. (f/k/a Nexen Petroleum Sales U.S.A. Inc.), as amended to date.

“Mattox Permits” has the meaning ascribed to such term in Section 4.15.

“Mattox Pipeline” means, collectively, all gathering systems, all tubes and
pipelines used for the gathering of Hydrocarbons, all related processing or
treatment facilities, and all distribution systems, wherever located, whether
now owned or hereafter owned or leased by Mattox or any of its subsidiaries,
including the approximately 90 miles of pipeline located in the Gulf of Mexico,
together with all equipment, contracts, fixtures, facilities, metering stations,
compressors, improvements, records and other property appertaining thereto.

“Mattox Subject Interests” has the meaning ascribed to such term in the
recitals.

“Mattox Transaction” has the meaning ascribed to such term in the recitals.

“Non-Assigned Assets” has the meaning ascribed to such term in Section 8.3.

“Norco Assets” has the meaning ascribed to such term in the recitals.

“Norco Ground Lease” means that certain Ground Lease, dated as of the Closing
Date, between SOPUS and Shell Oil Company, as lessors, Shell Chemical, as
adjacent landowner, and Triton, as lessee, pursuant to which SOPUS leases to
Triton a portion of the real property underlying the Norco Assets and Shell
Chemical provides rights of way for existing pipeline crossings and ingress and
egress across its property for access to the leased real property underlying the
Norco Assets during the duration of the Ground Lease.

“Norco Transaction” has the meaning ascribed to such term in the recitals.

“Notice” has the meaning ascribed to such term in Section 13.3.

“Order” has the meaning ascribed to such term in Section 10.1(c).

“Overall Transaction” has the meaning ascribed to such term in the recitals.

“Partnership Agreement” means the First Amended and Restated Agreement of
Limited Partnership of SHLX dated as of November 3, 2014, as amended by
Amendment No. 1 to the First Amended and Restated Agreement of Limited
Partnership of Shell Midstream Partners, L.P. dated as of February 26, 2018, as
further amended by Amendment No. 2 to the First Amended and Restated Agreement
of Limited Partnership of Shell Midstream Partners, L.P. dated as of
December 21, 2018.

“Permit” means any permit, approval, consent, filing, notice, waiver, exemption,
certification, registration, license or other authorization required under any
Applicable Law (including any applicable Environmental Law).

 

7



--------------------------------------------------------------------------------

“Permitted Liens” means all: (a) mechanics’, materialmen’s, repairmen’s,
employees’ contractors’ operators’, carriers’, workmen’s or other like Liens or
charges arising by operation of law, in the ordinary course of business or
incident to the construction or improvement of the Mattox Assets or Norco
Assets, as applicable, in each case, for amounts not yet due and payable
(including any amounts being withheld as provided by law); (b) Liens arising
under original purchase price conditional sales contracts and equipment leases
with third parties entered into in the ordinary course of business;
(c) immaterial defects and irregularities in title, encumbrances, exceptions and
other matters that, singularly or in the aggregate, will not materially
interfere with the ownership, conveyance, use, value, operation or maintenance
of the Mattox Assets or Norco Assets, as applicable, to which they pertain or
any Shell Party’s ability to perform its obligations hereunder with respect
thereto; (d) Liens for Taxes that are not yet due and payable or not yet
delinquent or the amount or validity of which is reasonably being contested in
good faith by appropriate proceedings for which an adequate reserve has been
established therefor; (e) pipeline, utility and similar easements and other
rights in respect of surface operations that, individually or in the aggregate,
would not reasonably be expected to materially interfere with the use, value,
operation, conveyance or maintenance of the Mattox Assets or Norco Assets, as
applicable; (f) Liens supporting surety bonds, performance bonds and similar
obligations issued in connection with the Mattox Assets or Norco Assets, as
applicable; (g) all rights to consent by required notices to, filings with or
other actions by Governmental Authorities in connection with the sale or
conveyance of easements, rights-of-way, licenses, facilities or interests
therein if they are customarily obtained subsequent to the sale or conveyance;
and (h) all Liens and interests described on Section 1.1(a) of the Disclosure
Letter.

“Person” means an individual or entity, including any partnership, corporation,
association, trust, limited liability company, joint venture, unincorporated
organization or other entity.

“Project” has the meaning ascribed to such term in Section 8.7.

“Restated Partnership Agreement” means the Second Amended and Restated Agreement
of Limited Partnership of SHLX dated as of the Closing Date, that, among other
things, sets forth the terms of the Series A Preferred Units.

“Restructuring” has the meaning ascribed to such term in the recitals.

“Restructuring Agreement” has the meaning ascribed to such term in the recitals.

“Retained Liabilities” has the meaning ascribed to such term in Section 8.4(b).

“Retained Purchase Orders” means all obligations under purchase orders for work
related to the Norco Assets existing prior to the Effective Time which have been
accepted by SOPUS or Shell Chemical, as applicable, in the ordinary course of
business but not yet filled or paid exceeding the amount of Fifty Thousand
Dollars ($50,000) in the aggregate which shall remain the sole responsibility of
and shall be retained, fully paid, fully performed, and fully discharged solely
by SOPUS and Shell Chemical, as applicable, for a period of twelve (12) months
following the Effective Time.

“Rules” has the meaning ascribed to such term in Section 13.4(a).

 

8



--------------------------------------------------------------------------------

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

“Series A Preferred Units” means the Partnership’s Series A Convertible
Preferred Units to be established and issued in connection with the closing of
the Overall Transaction, with the terms set forth in the Restated Partnership
Agreement.

“Series A Preferred Unit Price” means $23.63 per Series A Preferred Unit.

“SGOM” has the meaning ascribed to such term in the preamble.

“SGOM Closing Certificate” has the meaning ascribed to such term in
Section 10.2(a).

“SGOM Material Adverse Effect” means a material adverse effect on or a material
adverse change in (a) the business, operations, value, financial condition or
prospects of Mattox, or the Mattox Assets, other than any effect or change
(i) that impacts the offshore or onshore crude oil, natural gas or other
hydrocarbon products transportation industry generally (including any change in
the prices of crude oil, natural gas or other hydrocarbon products, industry
margins or any regulatory changes or changes in Applicable Law or GAAP), (ii) in
United States or global political or economic conditions or financial markets in
general or (iii) resulting from the announcement of the Overall Transaction and
the taking of any actions contemplated by the Transaction Documents (excluding
any preferential purchase right, right of first refusal, tag along right or
similar right triggered as a result of the Overall Transaction or the
consummation of the transactions contemplated by the Transaction Documents),
provided, that in the case of clauses (i) and (ii), the impact on any component
of Mattox or the Mattox Assets is not materially disproportionate to the impact
on similarly situated Persons in the offshore or onshore crude oil, natural gas
or other hydrocarbon products transportation industry, as applicable, or (b) the
ability of SGOM to perform its obligations under this Agreement and/or the other
Transaction Documents to which it is a party or to consummate the transactions
contemplated hereby or thereby.

“Shell Chemical” has the meaning ascribed to such term in the preamble.

“Shell Chemical Closing Certificate” has the meaning ascribed to such term in
Section Section 10.2(a).

“Shell Chemical Material Adverse Effect” means a material adverse effect on or a
material adverse change in (a) the business, operations, value, financial
condition or prospects of the Shell Chemical Norco Assets, other than any effect
or change (i) that impacts the offshore or onshore crude oil, natural gas or
other hydrocarbon products transportation industry generally (including any
change in the prices of crude oil, natural gas or other hydrocarbon products,
industry margins or any regulatory changes or changes in Applicable Law or
GAAP), (ii) in United States or global political or economic conditions or
financial markets in general or (iii) resulting from the announcement of the
Overall Transaction and the taking of any actions contemplated by the
Transaction Documents (excluding any preferential purchase right, right of first
refusal, tag along right or similar right triggered as a result of the Overall
Transaction or the consummation of the transactions contemplated by the
Transaction Documents), provided, that in the case of clauses (i) and (ii), the
impact on any component of the Shell Chemical Norco Assets is not materially

 

9



--------------------------------------------------------------------------------

disproportionate to the impact on similarly situated assets in the offshore or
onshore crude oil, natural gas or other hydrocarbon products transportation
industry, as applicable, or (b) the ability of Shell Chemical to perform its
obligations under this Agreement and/or the other Transaction Documents to which
it is a party or to consummate the transactions contemplated hereby or thereby.

“Shell Chemical Norco Assets” means those Norco Assets held by Shell Chemical
and identified on Appendix A.

“Shell Chemical Norco Assignment Agreement” means the Assignment Agreement
between Shell Chemical and Triton dated as of the Closing Date, pursuant to
which Shell Chemical assigns, transfers, contributes, grants, bargains, conveys,
sets over and delivers to Triton, all of Shell Chemical’s right, title and
interest in and to the Shell Chemical Norco Assets.

“Shell Chemical Norco Transaction” has the meaning ascribed to such term in the
recitals.

“Shell Chemical Permits” has the meaning ascribed to such term in
Section 5.9(a).

“Shell Chemical Terminalling Services Agreement (South)” means that certain
Terminalling Services Agreement, dated the Closing Date, by and between Shell
Chemical and Triton related to the manufacturing facility located in the
southern region of the United States.

“Shell Indemnified Parties” has the meaning ascribed to such term in
Section 11.2.

“Shell Parties” has the meaning ascribed to such term in the preamble.

“SHLX” has the meaning ascribed to such term in the preamble.

“SHLX Closing Certificate” has the meaning ascribed to such term in
Section 10.3(a).

“SHLX Indemnified Parties” has the meaning ascribed to such term in
Section 11.1.

“SHLX Material Adverse Effect” means a material adverse effect on or a material
adverse change in the ability of the SHLX Parties to perform their respective
obligations under this Agreement and the other Transaction Documents or to
consummate the transactions contemplated hereby or thereby.

“SHLX Parties” has the meaning ascribed to such term in the preamble.

“SOPUS” has the meaning ascribed to such term in the preamble.

“SOPUS Closing Certificate” has the meaning ascribed to such term in
Section 10.2(a).

“SOPUS Material Adverse Effect” means a material adverse effect on or a material
adverse change in (a) the business, operations, value, financial condition or
prospects of the SOPUS Norco Assets, other than any effect or change (i) that
impacts the offshore or onshore crude oil, natural gas or other hydrocarbon
products transportation industry generally (including any change in the prices
of crude oil, natural gas or other hydrocarbon products, industry margins or any
regulatory

 

10



--------------------------------------------------------------------------------

changes or changes in Applicable Law or GAAP), (ii) in United States or global
political or economic conditions or financial markets in general or
(iii) resulting from the announcement of the Overall Transaction and the taking
of any actions contemplated by the Transaction Documents (excluding any
preferential purchase right, right of first refusal, tag along right or similar
right triggered as a result of the Overall Transaction or the consummation of
the transactions contemplated by the Transaction Documents), provided, that in
the case of clauses (i) and (ii), the impact on any component of the SOPUS Norco
Assets is not materially disproportionate to the impact on similarly situated
assets in the offshore or onshore crude oil, natural gas or other hydrocarbon
products transportation industry, as applicable, or (b) the ability of SOPUS to
perform its obligations under this Agreement and/or the other Transaction
Documents to which it is a party or to consummate the transactions contemplated
hereby or thereby.

“SOPUS Norco Assets” means those Norco Assets held by SOPUS and identified on
Appendix A.

“SOPUS Norco Assignment Agreement” means the Assignment Agreement between SOPUS
and Triton dated as of the Closing Date, pursuant to which SOPUS assigns,
transfers, contributes, grants, bargains, conveys, sets over and delivers to
Triton, all of SOPUS’s right, title and interest in and to the SOPUS Norco
Assets.

“SOPUS Norco Permits” has the meaning ascribed to such term in Section 6.9(a).

“SOPUS Norco Transaction” has the meaning ascribed to such term in the recitals.

“SOPUS Terminalling Services Agreement (South)” means that certain Terminalling
Services Agreement, dated the Closing Date, by and between SOPUS and Triton
related to the manufacturing facility located in the southern region of the
United States.

“Special Approval” has the meaning ascribed to such term in the recitals.

“SPLC” has the meaning ascribed to such term in the preamble.

“SPLC Closing Certificate” has the meaning ascribed to such term
Section 10.2(a).

“Subject Interest Distributions” has the meaning ascribed to such term in
Section 2.4.

“Tax” means any and all U.S. federal, state, local or foreign net income, gross
income, gross receipts, sales, use, ad valorem, transfer, franchise, capital
stock, profits, margin, license, license fee, environmental, customs duty,
unclaimed property or escheat payments, alternative fuels, mercantile, lease,
service, withholding, payroll, employment, unemployment, social security,
disability, excise, severance, registration, stamp, occupation, premium,
property (real or personal), windfall profits, fuel, value added, alternative or
add on minimum, estimated or other similar taxes and duties, levies, customs,
tariffs, imposts or other assessments in the nature of a tax (including public
utility commission property tax assessments) imposed by any Governmental
Authority, together with any interest, penalties or additions thereto payable to
any Governmental Authority in respect thereof or any liability for the payment
of any amounts of any of the foregoing types as a result of being a member of an
affiliated, consolidated, combined or unitary group.

 

11



--------------------------------------------------------------------------------

“Tax Return” means any return, declaration, report, statement, election, claim
for refund or other written document, together with all attachments, amendments
and supplements thereto, filed with or provided to, or required to be filed with
or provided to, a Governmental Authority in respect of Taxes.

“Transaction Documents” means this Agreement, the Restructuring Agreement, the
Mattox Assignment Agreement, the SOPUS Norco Assignment Agreement, the Shell
Chemical Norco Assignment Agreement, the SOPUS Terminalling Services Agreement
(South), the Shell Chemical Terminalling Services Agreement (South), the Norco
Ground Lease and the Restated Partnership Agreement, any certificates delivered
by any of the parties at the Closing and any other documents of conveyance or
other related documents contemplated to be entered into in connection with the
Overall Transaction with respect to which SPLC, SGOM, Shell Chemical, SOPUS,
SHLX, the General Partner or Triton, as applicable, is a party.

“Transfer Tax” has the meaning ascribed to such term in Section 9.3.

“Tribunal” has the meaning ascribed to such term in Section 13.4(b).

“Triton” has the meaning ascribed to such term in the preamble.

“Asset Integrity Issues” means those asset integrity issues (i.e., improper
design or fabrication, corrosion, leakage, physical defects, etc.) affecting the
ability of the Shell Chemical Norco Asset or the SOPUS Norco Assets to operate
safely, reliably and efficiently.

Section 1.2    Construction.

In constructing this Agreement: (a) the word “includes” and its derivatives
means “includes, without limitation” and corresponding derivative expressions;
(b) the currency amounts referred to herein, unless otherwise specified, are in
United States dollars; (c) whenever this Agreement refers to a number of days,
such number shall refer to calendar days unless Business Days are specified;
(d) unless otherwise specified, all references in this Agreement to “Article,”
“Section,” “Disclosure Letter,” “appendix,” “preamble” or “recitals” shall be
references to an Article, Section, Disclosure Letter, appendix, preamble or
recitals hereto and all Disclosure Letters and appendices annexed hereto or
referred to herein are hereby incorporated in and made a part of this Agreement
as if set forth in full herein; (e) whenever the context requires, the words
used in this Agreement shall include the masculine, feminine and neuter and the
singular and plural; (f) the terms “herein,” “hereby,” “hereunder,” “hereof,”
“hereinafter,” “hereto” and other equivalent words refer to this Agreement in
its entirety and not solely to the particular portion of the Agreement in which
such word is used; (g) the word “or” shall be disjunctive but not exclusive;
(h) the words “to the extent” shall mean the degree to which a subject or other
thing extends, and such phrase shall not simply mean “if”; (i) references to any
Person includes the successors and permitted assigns of such Person;
(j) references from or through any date mean, unless otherwise specified, from
and including or through and including, respectively; and (k) the language used
in this Agreement shall be deemed to be the language chosen by the Parties to
express their mutual intent and no rule of strict construction shall be applied
against any Party.

 

12



--------------------------------------------------------------------------------

ARTICLE II

CONVEYANCE AND CLOSING

Section 2.1    Transfer.

Upon the terms and subject to the conditions set forth in this Agreement and in
the other Transaction Documents, at the Closing:

(a)    SGOM shall transfer, assign, convey, set over and deliver the Mattox
Subject Interests to SHLX;

(b)    SHLX shall accept and acquire the Mattox Subject Interests from SGOM and
shall be admitted as a member of Mattox;

(c)    SOPUS shall transfer, assign, convey, set over and deliver the SOPUS
Norco Assets to Triton, as designee of SHLX;

(d)    Shell Chemical shall transfer, assign, convey, set over and deliver the
Shell Chemical Norco Assets to Triton, as designee of SHLX; and

(e)    Triton, in its capacity as designee of SHLX, shall accept and acquire the
Norco Assets;

in each case free and clear of all Liens (other than restrictions under
applicable federal and state securities laws).

Section 2.2    Consideration.

In consideration for the Overall Transaction, SHLX shall issue the Consideration
to SPLC (or its designee) on behalf of the Shell Parties or the General Partner,
as applicable.

Section 2.3    Closing.

(a)    The closing of the Dropdown Transaction (the “Closing”) shall take place
as provided in this Section 2.3. The Closing will be held at the offices of SHLX
at 150 N. Dairy Ashford, Houston, Texas 77079, on the earlier of (i) April 1,
2020 or (ii) two (2) Business Days after satisfaction or waiver, as applicable,
of the conditions set forth in Section 10.1 and Section 10.3, or such other
place, date and time or means (including by electronic means), as may be
mutually agreed upon by the parties hereto.

(b)    At the Closing, the SHLX Parties shall deliver, or cause to be delivered,
the following to SGOM, SOPUS or Shell Chemical, or any designee of any of the
Shell Parties, as applicable:

 

  (i)

the Series A Preferred Units to be issued by SHLX to LP Holdings as designee of
the Shell Parties;

 

13



--------------------------------------------------------------------------------

  (ii)

a copy of the Restated Partnership Agreement, duly executed by the General
Partner;

 

  (iii)

a duly executed counterpart of the Mattox Assignment Agreement by SHLX;

 

  (iv)

a duly executed counterpart of the SOPUS Norco Assignment Agreement by Triton;

 

  (v)

a duly executed counterpart of the Shell Chemical Norco Assignment Agreement by
Triton;

 

  (vi)

a duly executed counterpart of the Norco Ground Lease by Triton;

 

  (vii)

a duly executed counterpart of the Shell Chemical Terminalling Services
Agreement (South) by Triton;

 

  (viii)

a duly executed counterpart of the SOPUS Terminalling Services Agreement (South)
by Triton;

 

  (ix)

a certificate of good standing as of a recent date for each of SHLX and Triton;
and

 

  (x)

the SHLX Closing Certificate.

(c)    At the Closing, SPLC shall deliver, or cause to be delivered, the
following to the SHLX Parties:

 

  (i)

a certificate of good standing as of a recent date for SPLC; and

 

  (ii)

the SPLC Closing Certificate.

(d)    At the Closing, SGOM shall deliver, or cause to be delivered, the
following to the SHLX Parties:

 

  (i)

a duly executed counterpart of the Mattox Assignment Agreement by SGOM;

 

  (ii)

a certificate of good standing as of a recent date for each of SGOM and Mattox;

 

  (iii)

a foreign qualification certificate from the State of Texas as of a recent date
for Mattox;

 

  (iv)

a certificate of non-foreign status in accordance with Treasury Regulation
Section 1.1445-2(b)(2) and Code Section 1446(f) from SOPUS (the person from whom
SGOM is disregarded for U.S. federal income tax purposes); and

 

14



--------------------------------------------------------------------------------

  (v)

the SGOM Closing Certificate.

(e)    At the Closing, Shell Chemical shall deliver, or cause to be delivered,
the following to Triton, SOPUS, or the SHLX Parties, as applicable:

 

  (i)

a duly executed counterpart of the Shell Chemical Norco Assignment Agreement;

 

  (ii)

a duly executed counterpart of the Norco Ground Lease;

 

  (iii)

a duly executed counterpart of the Shell Chemical Terminalling Services
Agreement (South);

 

  (iv)

a certificate of good standing as of a recent date for Shell Chemical;

 

  (v)

a foreign qualification certificate from the State of Louisiana as of a recent
date for Shell Chemical;

 

  (vi)

a certification of non-foreign status in accordance with Treasury Regulation
Section 1.1445-2(b)(2) from Shell Chemical; and

 

  (vii)

the Shell Chemical Closing Certificate.

(f)    At the Closing, SOPUS shall deliver, or cause to be delivered, the
following to Triton, Shell Chemical, or the SHLX Parties, as applicable:

 

  (i)

a duly executed counterpart of the SOPUS Norco Assignment Agreement;

 

  (ii)

a duly executed counterpart of the Norco Ground Lease;

 

  (iii)

a duly executed counterpart of the SOPUS Terminalling Services Agreement
(South);

 

  (iv)

a certificate of good standing as of a recent date for SOPUS;

 

  (v)

a foreign qualification certificate from the State of Louisiana as of a recent
date for SOPUS;

 

  (vi)

a certification of non-foreign status in accordance with Treasury Regulation
Section 1.1445-2(b)(2) from SOPUS; and

 

  (vii)

the SOPUS Closing Certificate.

(g)    The parties hereto agree to deliver such other certificates, instruments
of conveyance and documents as may be reasonably requested by another party
hereto not less than two (2) Business Days prior to the Closing Date to carry
out the intent and purposes of this Agreement and the other Transaction
Documents.

 

15



--------------------------------------------------------------------------------

Section 2.4    Subject Interest Distributions.

For the avoidance of doubt, SHLX shall be entitled to receive from SGOM any and
all dividends or distributions payable in cash, equity securities, or other
property declared, set aside or paid by Mattox on the Mattox Subject Interests
with a record date on or after June 15, 2020 (and such distributions are
referred to herein as the “Subject Interest Distributions”); provided, however,
that if the Closing Date occurs after the date upon which the Subject Interest
Distributions are paid by Mattox, such Subject Interest Distributions shall be
treated as an adjustment to the Consideration and the number of Series A
Preferred Units that are issued as part of the Consideration shall be reduced by
an amount equal to (x) the value of such Subject Interest Distributions divided
by (y) the Series A Preferred Unit Price.

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF SPLC

SPLC hereby represents and warrants, solely and not jointly with any other Shell
Party, that, except as disclosed in the disclosure letter delivered to the SHLX
Parties on the date of this Agreement (the “Disclosure Letter”) (it being
understood that any information set forth on any section of the Disclosure
Letter shall be deemed to apply to and qualify all sections or subsections of
this Agreement to the extent that it is reasonably apparent on its face that
such information is relevant to such other sections or subsections):

Section 3.1    Organization.

SPLC is a limited partnership duly formed, validly existing and in good standing
under the laws of the State of Delaware and has all requisite limited
partnership power and authority to own, operate and lease its properties and
assets and to carry on its business as now conducted.

Section 3.2    Authority and Approval.

(a)    SPLC has full limited partnership power and authority to execute and
deliver this Agreement and the other Transaction Documents to which SPLC is a
party, to consummate the transactions contemplated hereby and thereby and to
perform all of the obligations hereof and thereof to be performed by it. The
execution and delivery by SPLC of this Agreement and the other Transaction
Documents to which SPLC is or will be a party, the consummation of the
transactions contemplated hereby and thereby and the performance of all of the
obligations hereof and thereof to be performed by SPLC have been duly and
validly authorized and approved by all requisite limited partnership action on
the part of SPLC.

(b)    This Agreement has been duly and validly executed and delivered by SPLC
and constitutes the valid and legally binding obligation of SPLC, enforceable
against it in accordance with its terms, and, upon the execution of the other
Transaction Documents to which SPLC is a party, such other Transaction Documents
will be duly and validly executed and delivered by SPLC and will constitute the
valid and legally binding obligations of SPLC, enforceable against SPLC in
accordance with their terms, except as such enforcement may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium, fraudulent
conveyance or other similar laws affecting the enforcement of creditors’ rights
and remedies generally and by general principles of equity (whether applied in a
proceeding at law or in equity).

 

16



--------------------------------------------------------------------------------

Section 3.3    No Conflict; Consents.

Except as set forth on Section 3.3 of the Disclosure Letter:

(a)    The execution, delivery and performance of this Agreement and the other
Transaction Documents to which SPLC is or will be a party or by which SPLC is or
will be bound does not, and the fulfillment and compliance with the terms and
conditions hereof and thereof and the consummation of the transactions
contemplated hereby and thereby will not, (i) violate, conflict with, result in
any breach of, or require the consent of any Person under, any of the terms,
conditions or provisions of the organizational documents of SPLC; (ii) conflict
with or violate any Applicable Law; (iii) conflict with, result in a breach of,
constitute a default under (whether with notice or the lapse of time or both),
or accelerate or permit the acceleration of the performance required by, or
require any consent, authorization or approval under, or result in the
suspension, termination or cancellation of, or in a right of suspension,
termination or cancellation of, any indenture, mortgage, agreement, contract,
commitment, right of way, license, concession, permit, lease, joint venture or
other instrument to which SPLC is a party or by which SPLC is bound; or
(iv) result in the creation of any Lien on the Mattox Subject Interests under
any such indenture, mortgage, agreement, contract, commitment, right of way,
license, concession, permit, lease, joint venture or other instrument, except in
the case of clauses (ii) and (iii) for those items which, individually or in the
aggregate, would not reasonably be expected to result in any material liability
or obligation of any SHLX Party (other than any liability or obligation
hereunder); and

(b)    No consent, approval, license, permit, order or authorization of any
Governmental Authority or other Person is required to be obtained or made by or
with respect to SPLC with respect to the Mattox Subject Interests in connection
with the execution, delivery and performance of this Agreement and the other
Transaction Documents to which SPLC is or will be a party or the consummation of
the transactions contemplated hereby or thereby, except as have been waived or
obtained or with respect to which the time for asserting such right has expired.

Section 3.4    Investment Intent.

(a)    SPLC, together with its wholly owned subsidiary LP Holdings, is accepting
the Consideration for its own account with the intention of holding the
Consideration for investment purposes and not with a view to, or for offer or
sale in connection with, any distribution thereof in violation of the Securities
Act or state securities laws. SPLC acknowledges that the Consideration
constitutes “restricted securities” and has not been registered under the
Securities Act or any applicable state securities laws, and that the
certificates representing the Consideration will bear a restrictive legend to
that effect. SPLC further acknowledges that such Consideration may not be
transferred or sold except pursuant to the registration provisions of the
Securities Act or pursuant to an applicable exemption therefrom and pursuant to
state securities laws and regulations as applicable, and that it may be
necessary to hold the Consideration for an indefinite period of time as no
public market exists for the Series A Preferred Units and SHLX has made no
assurance that a public market will ever exist for the Series A Preferred Units.

 

17



--------------------------------------------------------------------------------

(b)    LP Holdings is an “accredited investor,” as such term is defined in Rule
501(a) of Regulation D promulgated under the Securities Act and the investment
by LP Holdings in SHLX is for investment purposes for its own account and not
for the account of others. SPLC, together with its wholly owned subsidiary LP
Holdings, have (i) been afforded access to information about SHLX and its
financial condition, business, property, management and prospects sufficient to
enable them to evaluate their prospective investment in the Series A Preferred
Units, (ii) such knowledge, sophistication and experience in business and
financial matters so as to be capable of evaluating the merits and risks of the
prospective investment in the Consideration and (iii) so evaluated the merits
and risks of such investment. LP Holdings is able to bear the economic risk of
an investment in the Consideration and, at the present time and in the
foreseeable future, is able to afford a complete loss of such investment.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF SGOM

SGOM hereby represents and warrants to the SHLX Parties, solely and not jointly
with any other Shell Party, that, except as disclosed in the disclosure letter
delivered to the SHLX Parties on the date of this Agreement (the “Disclosure
Letter”) (it being understood that any information set forth on any section of
the Disclosure Letter shall be deemed to apply to and qualify all sections or
subsections of this Agreement to the extent that it is reasonably apparent on
its face that such information is relevant to such other sections or
subsections):

Section 4.1    Organization.

(a)    SGOM is a limited liability company duly formed, validly existing and in
good standing under the laws of the State of Delaware and has all requisite
limited liability company power and authority to own, operate and lease its
properties and assets and to carry on its business as now conducted.

(b)    Mattox is a limited liability company duly formed, validly existing and
in good standing under the laws of the State of Delaware and has all requisite
limited liability company power and authority to own, operate and lease its
properties and assets and to carry on its business as now conducted.

(c)    SGOM has made available to SHLX true and complete copies of the
organizational documents of Mattox as in effect as of the date of this
Agreement.

Section 4.2    Authority and Approval.

(a)    SGOM has full limited liability company power and authority to execute
and deliver this Agreement and the other Transaction Documents to which SGOM is
a party, to consummate the transactions contemplated hereby and thereby and to
perform all of the obligations hereof and thereof to be performed by it. The
execution and delivery by SGOM of this Agreement and the other Transaction
Documents to which SGOM is or will be a party, the consummation of the
transactions contemplated hereby and thereby and the performance of all of the
obligations hereof and thereof to be performed by SGOM have been duly and
validly authorized and approved by all requisite limited liability company
action on the part of SGOM.

 

18



--------------------------------------------------------------------------------

(b)    This Agreement has been duly and validly executed and delivered by SGOM
and constitutes the valid and legally binding obligation of SGOM, enforceable
against it in accordance with its terms, and, upon the execution of the other
Transaction Documents to which SGOM is a party, such other Transaction Documents
will be duly and validly executed and delivered by SGOM and will constitute the
valid and legally binding obligations of SGOM, enforceable against SGOM in
accordance with their terms, except as such enforcement may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium, fraudulent
conveyance or other similar laws affecting the enforcement of creditors’ rights
and remedies generally and by general principles of equity (whether applied in a
proceeding at law or in equity).

Section 4.3    No Conflict; Consents.

Except as set forth on Section 4.3 of the Disclosure Letter:

(a)    The execution, delivery and performance of this Agreement and the other
Transaction Documents to which SGOM is or will be a party or by which SGOM is or
will be bound does not, and the fulfillment and compliance with the terms and
conditions hereof and thereof and the consummation of the transactions
contemplated hereby and thereby will not, (i) violate, conflict with, result in
any breach of, or require the consent of any Person under, any of the terms,
conditions or provisions of the organizational documents of SGOM or Mattox;
(ii) conflict with or violate any Applicable Law; (iii) conflict with, result in
a breach of, constitute a default under (whether with notice or the lapse of
time or both), or accelerate or permit the acceleration of the performance
required by, or require any consent, authorization or approval under, or result
in the suspension, termination or cancellation of, or in a right of suspension,
termination or cancellation of, any indenture, mortgage, agreement, contract,
Joint Venture Contract, commitment, right of way, license, concession, permit,
lease, joint venture or other instrument to which SGOM or Mattox is a party or
by which SGOM or Mattox is bound, or constitute an event which, after notice or
lapse of time or both, would result in any such suspension, termination or
cancellation; or (iv) result in the creation of any Lien on the Mattox Subject
Interests or Mattox Assets, or constitute an event which, after notice or lapse
of time or both, would result in any such creation of a Lien, except in the case
of clauses (ii) and (iii) for those items which, individually or in the
aggregate, would not reasonably be expected to have a SGOM Material Adverse
Effect or result in any material liability or obligation of any SHLX Party
(other than any liability or obligation hereunder); and

(b)    No consent, approval, license, permit, order, waiver or authorization of
any Governmental Authority or other Person is required to be obtained or made by
SGOM with respect to the Mattox Subject Interests or Mattox Assets in connection
with the execution, delivery and performance of this Agreement and the other
Transaction Documents to which SGOM is or will be a party or the consummation of
the transactions contemplated hereby or thereby, including the Mattox
Transaction, except (i) as have been waived or obtained or with respect to which
the time for asserting such right has expired or (ii) for those which, the
failure to be obtained or made, would not, individually or in the aggregate,
reasonably be expected to have a SGOM Material Adverse Effect (including such
consents, approvals, licenses, permits, orders, waivers or authorizations that
are not customarily obtained prior to the Closing and are reasonably expected to
be obtained in the ordinary course of business following the Closing).

 

19



--------------------------------------------------------------------------------

Section 4.4    Capitalization; Title to Mattox Subject Interests.

Except as set forth on Section 4.4 of the Disclosure Letter:

(a)    SGOM owns, beneficially and of record, the Mattox Subject Interests and
has good and valid title to all of the Mattox Subject Interests and, upon
delivery by SGOM of the Mattox Subject Interests at Closing, will convey to SHLX
good title to the Mattox Subject Interests, free and clear of all Liens. Except
for (i) the conveyance of the Mattox Subject Interests contemplated by this
Agreement and (ii) restrictions under applicable federal and state securities
laws, the Mattox Subject Interests are not subject to any agreements or
understandings with respect to the voting or transfer of any of the Mattox
Subject Interests, stockholders’ agreements, pledge agreements, buy-sell
agreements, rights of first refusal, preemptive rights or proxy arrangements.
The Mattox Subject Interests have been duly authorized and are validly issued,
fully paid and nonassessable. The Mattox Subject Interests are not directly or
indirectly subject to and were not issued in violation of any purchase option,
call option, right of first refusal, preemptive right, subscription right or any
similar right under any provision of Applicable Law, any organizational
documents of Mattox, or any Joint Venture Contract.

(b)    There are (i) no authorized or outstanding subscriptions, warrants,
options, convertible securities or other rights (contingent or otherwise) to
purchase or otherwise acquire from Mattox any equity interests of or in such
entity, (ii) no commitments on the part of Mattox to issue capital stock,
shares, subscriptions, warrants, options, convertible securities or other
similar rights, and (iii) no equity securities of Mattox reserved for issuance
for any such purpose. Mattox does not have any obligation (contingent or other)
to purchase, redeem or otherwise acquire any of its equity securities or
interests. As it relates to SGOM’s 79% ownership interest in Mattox, except for
this Agreement, there is no voting trust or agreement, stockholders’ agreement,
pledge agreement, buy-sell agreement preemptive right or proxy relating to any
equity securities of Mattox. As it relates to the remaining 21% ownership
interest in Mattox, to the Knowledge of SGOM, there is no voting trust or
agreement, stockholders’ agreement, pledge agreement, buy-sell agreement
preemptive right or proxy relating to any equity securities of Mattox. Mattox
does not own any equity interests in any other Person except as set forth on
Section 4.4 of the Disclosure Letter.

Section 4.5    Litigation; Laws and Regulations.

(a)    Except as set forth on Section 4.5(a) of the Disclosure Letter, there are
no (i) civil, criminal or administrative actions, complaints, suits, claims,
hearings, arbitrations or proceedings pending or, to the Knowledge of SGOM,
threatened against Mattox or affecting SGOM’s ownership or operation of the
Mattox Subject Interests or the Mattox Assets, (ii) judgments, orders, decrees
or injunctions of any Governmental Authority, whether at law or in equity,
against Mattox or (iii) pending or, to the Knowledge of SGOM, threatened
investigations by any Governmental Authority against Mattox, except in each
case, for those items that would not, individually or in the aggregate,
reasonably be expected to have a SGOM Material Adverse Effect.

(b)    Mattox is not in violation of or in default under any Applicable Law,
except as would not, individually or in the aggregate, reasonably be expected to
have a SGOM Material Adverse Effect.

 

20



--------------------------------------------------------------------------------

(c)    There are no civil, criminal or administrative actions, complaints,
suits, claims, hearings, arbitrations, investigations or proceedings pending or,
to SGOM’s Knowledge, threatened that (i) question or involve the validity or
enforceability of SGOM’s obligations under this Agreement or (ii) seek (or
reasonably might be expected to seek) (A) to prevent or delay the consummation
by SGOM of the Overall Transaction, including the Mattox Transaction, or
(B) Damages in connection with any such consummation.

Section 4.6    Financial Information; Undisclosed Liabilities.

(a)    SGOM has provided to SHLX the audited consolidated financial statements
as of and for the twelve (12) month periods ended December 31, 2018 and 2019 of
Mattox (the “Joint Venture Monthly Financial Statements”). The applicable Joint
Venture Monthly Financial Statements present fairly in all material respects the
financial position of Mattox as of the dates or for the periods set forth
therein. There are no material off-balance sheet arrangements of Mattox. The
Joint Venture Monthly Financial Statements have been prepared in accordance with
GAAP consistently applied throughout the periods presented (except as may be
indicated in the notes thereto and except, in the case of the unaudited Joint
Venture Monthly Financial Statements, the absence of notes to such Joint Venture
Monthly Financial Statements).

(b)    Except as set forth on Section 4.6(b) of the Disclosure Letter and to the
Knowledge of SGOM, there are no liabilities or obligations of Mattox of any
nature (whether known or unknown and whether accrued, absolute, contingent or
otherwise) and there are no facts or circumstances that would reasonably be
expected to result in any such liabilities or obligations, whether arising in
the context of federal, state or local judicial, regulatory, administrative or
permitting agency proceedings, other than (i) liabilities or obligations
reflected or reserved against in the applicable Joint Venture Monthly Financial
Statements, (ii) current liabilities incurred in the ordinary course of business
since December 31, 2019, and (iii) liabilities or obligations (whether accrued,
absolute, contingent or otherwise) that, individually and in the aggregate, are
not material.

Section 4.7    No Adverse Changes.

Except as set forth on Section 4.7 of the Disclosure Letter, since December 31,
2018:

(a)    there has not been a SGOM Material Adverse Effect; and

(b)    there has not been any damage, destruction or loss, individually or in
the aggregate, to any material portion of the Mattox Assets, whether or not
covered by insurance, in excess of One Million Dollars ($1,000,000).

Section 4.8    Taxes.

(a)    Except as would not reasonably be expected to have an SGOM Material
Adverse Effect, (i) all Tax Returns required to be filed by Mattox or with
respect to the Mattox Assets or the operations thereof have been filed on a
timely basis (taking into account all extensions of due dates); (ii) all Taxes
owed by Mattox which are or have become due, have been timely paid in all
material respects; (iii) there are no Liens on any of the Mattox Assets that
arose in connection with any failure (or alleged failure) to pay any Tax on the
Mattox Assets other than Permitted Liens;

 

21



--------------------------------------------------------------------------------

(iv) there is no pending action, proceeding or investigation for assessment or
collection of Taxes and no Tax assessment, deficiency or adjustment has been
asserted or proposed with respect to Mattox or the Mattox Assets; and (v) Mattox
is not a party to any Tax allocation or Tax sharing agreement (other than a
commercial and customary contract that is entered into in the ordinary course of
business, the principal purpose of which does not relate to Taxes, but contains
agreements or arrangements relating to the apportionment, sharing, assignment,
or allocation of Taxes such as financing agreements with Tax gross-up
obligations or leases with Tax escalation provisions) that will be binding on
Mattox after Closing.

(b)    For U.S. federal income tax purposes, Mattox is treated as a partnership
and has made, or shall be eligible to make, an election pursuant to Section 754
of the Code.

Section 4.9    Environmental Matters.

Except for matters that would not reasonably be expected, individually or in the
aggregate, to have a SGOM Material Adverse Effect, which are disclosed in
Section 4.9 of the Disclosure Letter:

(a)    Mattox and the Mattox Assets, operations and business are, and since
December 31, 2018 have been, in compliance with applicable Environmental Laws,
which compliance includes the possession and maintenance of, and compliance
with, all material permits required under all Environmental Laws;

(b)    no circumstances exist with respect to Mattox and the Mattox Assets,
operations or business, that have given or would reasonably be expected to give
rise to an obligation or Damages of Mattox or its respective operators related
to the investigation, remediation or other action necessary to address the
presence, on-site or offsite, of Hazardous Materials under any applicable
Environmental Laws;

(c)    Mattox and the Mattox Assets, operations or business, have not received
any written communication from a Governmental Authority that remain unresolved
alleging a violation or potential violation of any Environmental Law or any
Permit issued pursuant to Environmental Law;

(d)    Mattox and the Mattox Assets, operations or business, are not subject to
any pending or, to the Knowledge of SGOM, threatened, claim, action, suit,
investigation, inquiry or proceeding under any Environmental Law (including
designation as a potentially responsible party under CERCLA or any similar local
or state law);

(e)    all notices or Permits, if any, required to be obtained or filed under
any Environmental Law by Mattox or the Mattox Assets, operations or business,
have been duly obtained or filed, are valid and currently in effect, and Mattox
and the Mattox Assets, operations and business are in compliance with such
authorizations; and

(f)    since December 31, 2018, there has been no release, discharge, disposal
or arrangement for disposal of any Hazardous Material into the environment by
Mattox, or the Mattox Assets, operations or business, or by a third party in
connection with any of the foregoing, except in compliance with applicable
Environmental Law and in a manner that has not and would not be expected to give
rise to any material liability under Environmental Laws.

 

22



--------------------------------------------------------------------------------

Section 4.10    Joint Venture Contracts.

Except as set forth on Section 4.10 of the Disclosure Letter:

(a)    SGOM has made available to SHLX a correct and complete copy of each Joint
Venture Contract;

(b)    To SGOM’s Knowledge, each Joint Venture Contract is valid, binding and
enforceable in full force and effect, subject to the effects of bankruptcy,
insolvency, reorganization, moratorium or similar Laws affecting creditors’
rights generally and to general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or in law);

(c)    To SGOM’s Knowledge, each Joint Venture Contract will continue to be
valid, binding and enforceable and in full force and effect on terms identical
to those contemplated in (a) above following the consummation of the Overall
Transaction; and

(d)    (i) Mattox is not, nor, to the Knowledge of SGOM, are any of its
respective counterparties to an applicable Joint Venture Contract, in breach or
default of any Joint Venture Contract, (ii) Mattox has not been given or
received from any third party any notice of any action or intent to terminate or
amend in any material respect any Joint Venture Contract; and (iii) no event has
occurred that, with notice, lapse of time or both, would constitute a breach or
default under any Joint Venture Contract.

Section 4.11    Insurance.

Section 4.11 of the Disclosure Letter sets forth a list of the material
insurance policies that Mattox holds with respect to the Mattox Assets and such
policies are (a) in such amounts and provide for such deductibles, that, in
SGOM’s judgment, protect against such risks and losses as are reasonable for the
Mattox Assets and (b) in full force and effect, and all premiums due and payable
under such policies have been paid, and SGOM has not received written notice of
any pending or threatened termination of, or indication of an intention not to
renew, such policies. There is no claim pending or, to the Knowledge of SGOM,
threatened under any such policy, and SGOM has not made any claim against an
insurance policy as to which the insurer is denying coverage or defending the
claim under a reservation of rights.

Section 4.12    Brokerage Arrangements.

None of SGOM nor any of its Affiliates has entered (directly or indirectly) into
any agreement with any Person that would obligate any SHLX Party nor any of
their respective Affiliates, or Mattox, to pay any commission, brokerage or
“finder’s fee” or other similar fee, or to reimburse any expenses, in connection
with this Agreement or the other Transaction Documents or the Dropdown
Transactions contemplated hereby or thereby.

 

23



--------------------------------------------------------------------------------

Section 4.13    Management Projections and Budgets.

The projections and budgets regarding the Mattox Assets identified on
Section 4.13 of the Disclosure Letter, which were provided to the SHLX Parties
(including those provided to the Financial Advisor) by SGOM as part of the SHLX
Parties’ review in connection with this Agreement, were prepared (a) based upon
assumptions that SGOM’s management believe to be reasonable as of the date
thereof and hereof, (b) in good faith and (c) consistent with SGOM’s
management’s reasonable expectations as of the time they were prepared and as of
the date hereof.

Section 4.14    Books and Records.

The SHLX Parties have been provided accurate copies of the minute books and
equity record books requested with respect to Mattox and the Mattox Subject
Interests.

Section 4.15    Licenses; Permits.

(a)    Mattox or its Affiliates hold all Permits issued or granted by
Governmental Authorities that are required to be held or necessary for the
conduct of the business of Mattox as now being conducted with respect to the
Mattox Assets (collectively, the “Mattox Permits”), except, in each case, for
such items which would not, individually or in the aggregate, reasonably be
expected to have a SGOM Material Adverse Effect.

(b)    All Mattox Permits are validly held by Mattox or its Affiliates and are
in full force and effect, except as would not, individually or in the aggregate,
reasonably be expected to have a SGOM Material Adverse Effect.

(c)    Mattox has complied with all terms and conditions of the Mattox Permits,
except as would not, individually or in the aggregate, reasonably be expected to
have a SGOM Material Adverse Effect.

(d)    To SGOM’s Knowledge, there is no outstanding written notice nor any other
notice of revocation, cancellation or termination of any Mattox Permit, except,
in each case, as would not, individually or in the aggregate, reasonably be
expected to have a SGOM Material Adverse Effect.

(e)    No proceeding is pending or, to the Knowledge of SGOM, threatened with
respect to any alleged failure by SGOM to have any material Mattox Permit
necessary for the operation of any Mattox Asset.

Section 4.16    Title to Mattox Properties.

(a)    Except as set forth on Section 4.16 of the Disclosure Letter, SGOM
represents and warrants that Mattox has (i) good and marketable fee simple title
to the Mattox Assets and the owned real property used or held for use by Mattox
for the conduct of Mattox’s business, free and clear of any Liens (other than
Permitted Liens) and (ii) a valid, binding, and enforceable leasehold interest
in each of the leased assets and properties used or held for use by Mattox for
the conduct of Mattox’s business, free and clear of any Liens (other than
Permitted Liens).

 

24



--------------------------------------------------------------------------------

(b)    The Mattox Assets are, taken as a whole, in reasonably good operating
repair and working condition, except for ordinary wear and tear.

(c)    The Mattox Pipeline is covered by easements, surface use agreements,
servitudes, licenses, rights-of-way or other similar agreements from each person
(collectively, “Rights-of-Way”) in favor of Mattox, recorded or filed, as
applicable and if and to the extent required in accordance with Applicable Law
to be so recorded or filed, with the office of the applicable Governmental
Authority, except where the failure of the Mattox Pipeline to be so covered, or
any such documentation to be so recorded or filed, individually or in the
aggregate, would not reasonably be expected to have a SGOM Material Adverse
Effect. Except to the extent the failure, individually or in the aggregate,
would not reasonably be expected to have a SGOM Material Adverse Effect, the
Rights-of-Way granted to Mattox that cover the Mattox Pipeline establish in all
material respects a contiguous and continuous right of way for the Mattox
Pipeline such that Mattox is able to construct, operate, and maintain the Mattox
Pipeline in, over, under, or across the land covered thereby in the same way
that a prudent owner and operator would construct, operate, and maintain similar
assets.

(d)    There is no (i) breach or event of default on the part of Mattox with
respect to any Rights-of-Way granted to Mattox that covers any of the Mattox
Pipeline, (ii), to SGOM’s Knowledge, breach or event of default on the part of
any other party to any Rights-of-Way granted to Mattox that covers any of the
Mattox Pipeline and (iii) event that, with the giving of notice or lapse of time
or both, would constitute such breach or event of default on the part of Mattox
with respect to any Rights-of-Way granted to Mattox that covers any of the
Mattox Pipeline or, to SGOM’s Knowledge, on the part of any other party thereto,
except, in the case of clauses (i), (ii) and (iii) above, to the extent that any
such breach, default or event would not, individually or in the aggregate,
reasonably be expected to have a SGOM Material Adverse Effect.

(e)    No condemnation proceeding (or other similar litigation or proceeding)
has been commenced by any Governmental Authority having the jurisdiction to do
so with respect to all or any portion of the Mattox Pipeline System except for
that which would not, individually or in the aggregate, reasonably be expected
to have a SGOM Material Adverse Effect.

Section 4.17    No Employees. Mattox does not have, and has not had, any
employees nor has it maintained or contributed to, and it is not subject to any
liability in respect of, any employee benefit or welfare or retirement plan of
any nature, including plans subject to the Employee Retirement Income Security
Act of 1974, as amended.

Section 4.18    Disclaimer of Warranties.

Except as specifically set forth in this Agreement or the other Transaction
Documents, SGOM makes no other express or implied representation or warranty
with respect to the Mattox Subject Interests or Mattox Assets or the Mattox
Transaction, and disclaims any other representations or warranties.

 

25



--------------------------------------------------------------------------------

ARTICLE V

REPRESENTATIONS AND WARRANTIES OF SHELL CHEMICAL

Shell Chemical hereby represents and warrants to the SHLX Parties, solely and
not jointly with any other Shell Party, that, except as disclosed in the
disclosure letter delivered to the SHLX Parties on the date of this Agreement
(the “Disclosure Letter”) (it being understood that any information set forth on
any section of the Disclosure Letter shall be deemed to apply to and qualify all
sections or subsections of this Agreement to the extent that it is reasonably
apparent on its face that such information is relevant to such other sections or
subsections):

Section 5.1    Organization.

Shell Chemical is a limited partnership duly formed, validly existing and in
good standing under the laws of the State of Delaware and has all requisite
limited partnership power and authority to own, operate and lease its properties
and assets and to carry on its business as now conducted.

Section 5.2    Authority and Approval.

(a)    Shell Chemical has full limited partnership power and authority to
execute and deliver this Agreement and the other Transaction Documents to which
Shell Chemical is a party, to consummate the transactions contemplated hereby
and thereby and to perform all of the obligations hereof and thereof to be
performed by it. The execution and delivery by Shell Chemical of this Agreement
and the other Transaction Documents to which Shell Chemical is or will be a
party, the consummation of the transactions contemplated hereby and thereby and
the performance of all of the obligations hereof and thereof to be performed by
Shell Chemical have been duly and validly authorized and approved by all
requisite limited partnership action on the part of Shell Chemical.

(b)    This Agreement has been duly and validly executed and delivered by Shell
Chemical and constitutes the valid and legally binding obligation of Shell
Chemical, enforceable against it in accordance with its terms, and, upon the
execution of the other Transaction Documents to which Shell Chemical is a party,
such other Transaction Documents will be duly and validly executed and delivered
by Shell Chemical and will constitute the valid and legally binding obligations
of Shell Chemical, enforceable against Shell Chemical in accordance with their
terms, except as such enforcement may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium, fraudulent conveyance or other similar
laws affecting the enforcement of creditors’ rights and remedies generally and
by general principles of equity (whether applied in a proceeding at law or in
equity).

Section 5.3    No Conflict; Consents.

Except as set forth on Section 5.3 of the Disclosure Letter:

(a)    The execution, delivery and performance of this Agreement and the other
Transaction Documents to which Shell Chemical is or will be a party or by which
Shell Chemical is or will be bound does not, and the fulfillment and compliance
with the terms and conditions

 

26



--------------------------------------------------------------------------------

hereof and thereof and the consummation of the transactions contemplated hereby
and thereby will not, (i) violate, conflict with, result in any breach of, or
require the consent of any Person under, any of the terms, conditions or
provisions of the organizational documents of Shell Chemical; (ii) conflict with
or violate any Applicable Law; (iii) conflict with, result in a breach of,
constitute a default under (whether with notice or the lapse of time or both),
or accelerate or permit the acceleration of the performance required by, or
require any consent, authorization, approval or notice under, or result in the
suspension, termination or cancellation of, or in a right of suspension,
termination or cancellation of, any indenture, mortgage, agreement, contract,
Material Contract, commitment, right of way, license, concession, permit, lease,
joint venture or other instrument to which Shell Chemical is a party, by which
Shell Chemical is bound or that relates to the Shell Chemical Norco Assets, or
constitute an event which, after notice or lapse of time or both, would result
in any such suspension, termination or cancellation; or (iv) result in the
creation of any Lien on the Shell Chemical Norco Assets, or constitute an event
which, after notice or lapse of time or both, would result in any such creation
of a Lien, except in the case of clauses (ii) and (iii) for those items which,
individually or in the aggregate, would not reasonably be expected to have a
Shell Chemical Material Adverse Effect or result in any material liability or
obligation of any SHLX Party (other than any liability or obligation hereunder);
and

(b)    No consent, approval, license, permit, order, waiver or authorization of
any Governmental Authority or other Person is required to be obtained or made by
Shell Chemical with respect to the Shell Chemical Norco Assets in connection
with the execution, delivery and performance of this Agreement and the other
Transaction Documents to which Shell Chemical is or will be a party or the
consummation of the transactions contemplated hereby or thereby, including the
Shell Chemical Norco Transaction, except (i) as have been waived or obtained or
with respect to which the time for asserting such right has expired or (ii) for
those which, the failure to be obtained or made, would not, individually or in
the aggregate, reasonably be expected to have a Shell Chemical Material Adverse
Effect (including such consents, approvals, licenses, permits, orders, waivers
or authorizations that are not customarily obtained prior to the Closing and are
reasonably expected to be obtained in the ordinary course of business following
the Closing).

Section 5.4    Title to Assets.

Except as set forth on Section 5.4 of the Disclosure Letter, Shell Chemical
represents and warrants that:

(a)    the Shell Chemical Norco Assets (i) have been maintained in a proper
manner and in accordance with the methods and practices customarily used for
similar assets in the industry in which they are used; (ii) have been maintained
consistent with Shell Chemical’s policies, programs, procedures, processes, and
business practices; (iii) are suitable for the purposes for which they are
currently used; and (iv) are sufficient for the operation of the business
relating to the Shell Chemical Norco Assets as it is currently conducted;

(b)    the Shell Chemical Norco Assets are, taken as a whole, in reasonably good
operating repair and working condition, except for ordinary wear and tear;

(c)    Shell Chemical has good and indefeasible title to, or a valid leasehold
interest in, all of the Shell Chemical Norco Assets free and clear of any Liens
other than Permitted Liens and,

 

27



--------------------------------------------------------------------------------

upon delivery by Shell Chemical of the Shell Chemical Norco Assets at Closing,
will convey to Triton good and indefeasible title to such Shell Chemical Norco
Assets, free and clear of all Liens other than Permitted Liens or Liens that are
discharged by Shell Chemical at Closing;

(d)    with respect to that portion of the Shell Chemical Norco Assets that
constitutes real property: (i) Shell Chemical has not leased or otherwise
granted to any Person the right to use or occupy such real property or any
portion thereof and (ii) other than the right of the SHLX Parties pursuant to
this Agreement, there are no outstanding options, rights of first offer or
rights of first refusal to purchase such owned real property or any portion
thereof or interest therein. Shell Chemical is not a party to any agreement or
option to purchase any real property or interest therein;

(e)    no condemnation proceeding (or other similar litigation or proceeding)
has been commenced by any Governmental Authority having the jurisdiction to do
so with respect to all or any portion of the Shell Chemical Norco Assets except
for that which would not, individually or in the aggregate, reasonably be
expected to have a Shell Chemical Material Adverse Effect;

(f)    all water, oil, gas, electrical, steam, compressed air,
telecommunications, sewer, storm and waste water systems and other utility
services or systems for the Shell Chemical Norco Assets that are necessary for
or used in the operation of the Shell Chemical Norco Assets have been installed
and are operational and sufficient for the operation of Shell Chemical’s
business relating to the Shell Chemical Norco Assets as currently conducted
thereon, and all hook-up fees or other similar fees or charges have been paid in
full except for that which would not, individually or in the aggregate,
reasonably be expected to have a Shell Chemical Material Adverse Effect; and

(g)    Appendix C sets forth an accurate and complete list of all uninitiated,
scheduled or incomplete Shell Chemical projects that are contemplated or in
progress with respect to the Shell Chemical Norco Assets.

Section 5.5    Litigation; Laws and Regulations.

(a)    Except as set forth in Section 5.5 of the Disclosure Letter, there are no
(i) civil, criminal or administrative actions, suits, claims, hearings,
arbitrations or proceedings pending, or to Shell Chemical’s Knowledge
threatened, affecting the Shell Chemical Norco Assets or Shell Chemical’s
ownership or operation thereof; (ii) judgments, orders, decrees or injunctions
of any Governmental Authority, whether at law or in equity, against Shell
Chemical pertaining to the Shell Chemical Norco Assets or to Shell Chemical’s
ownership or operation thereof; or (iii) pending or, to Shell Chemical’s
Knowledge, threatened investigations by any Governmental Authority against Shell
Chemical pertaining to the Shell Chemical Norco Assets or to Shell Chemical’s
ownership or operation thereof, except in each case, for those items that would
not, individually or in the aggregate, reasonably be expected to have a Shell
Chemical Material Adverse Effect.

(b)    Shell Chemical, in its ownership and operation of the Shell Chemical
Norco Assets, is not in violation of or in default under any Applicable Law,
except as would not, individually or in the aggregate, reasonably be expected to
have a Shell Chemical Material Adverse Effect.

 

28



--------------------------------------------------------------------------------

(c)    There are no civil, criminal or administrative actions, complaints,
suits, claims, hearings, arbitrations, investigations or proceedings pending or,
to Shell Chemical’s Knowledge, threatened that (i) question or involve the
validity or enforceability of Shell Chemical’s obligations under this Agreement
or (ii) seek (or reasonably might be expected to seek) (A) to prevent or delay
the consummation by Shell Chemical of the Overall Transaction, including the
Shell Chemical Norco Transaction, or (B) Damages in connection with any such
consummation.

Section 5.6    No Adverse Changes.

Except as set forth on Section 5.6 of the Disclosure Letter, since December 31,
2018:

(a)    there has not been a Shell Chemical Material Adverse Effect; and

(b)    there has not been any damage, destruction or loss, individually or in
the aggregate, to any material portion of the Shell Chemical Norco Assets,
whether or not covered by insurance, in excess of One Million Dollars
($1,000,000).

Section 5.7    Taxes.

Except as would not reasonably be expected to have a Shell Chemical Material
Adverse Effect or as set forth in Section 5.7 of the Disclosure Letter, (i) all
Tax Returns required to be filed with respect to the Shell Chemical Norco Assets
have been filed on a timely basis (taking into account all extensions of due
dates); (ii) all Taxes owed by Shell Chemical with respect to the Shell Chemical
Norco Assets, which are or have become due, have been timely paid in all
material respects; (iii) there are no Liens on any of the Shell Chemical Norco
Assets that arose in connection with any failure (or alleged failure) to pay any
Tax on the Shell Chemical Norco Assets other than Permitted Liens; and
(iv) there is no pending action, proceeding or investigation for assessment or
collection of Taxes and no Tax assessment, deficiency or adjustment has been
asserted or proposed with respect to the Shell Chemical Norco Assets.

Section 5.8    Environmental Matters.

Except for matters that would not reasonably be expected, individually or in the
aggregate, to have a Shell Chemical Material Adverse Effect, which are disclosed
in Section 5.8 of the Disclosure Letter:

(a)    the Shell Chemical Norco Assets and the operation thereof are, and since
December 31, 2018 have been, in compliance with applicable Environmental Laws,
which compliance includes the possession and maintenance of, and compliance
with, all Permits required under all Environmental Laws;

(b)    no circumstances exist with respect to the Shell Chemical Norco Assets or
the operation thereof that have given rise or would reasonably be expected to
give rise to an obligation or Damages by Shell Chemical or the operator of the
Shell Chemical Norco Assets to investigate or remediate the presence, on-site or
offsite, of Hazardous Materials under any applicable Environmental Laws;

 

29



--------------------------------------------------------------------------------

(c)    Shell Chemical has not received any written communication from a
Governmental Authority that remains unresolved alleging a violation or potential
violation of any Environmental Law or any Permit issued pursuant to
Environmental Law;

(d)    Neither Shell Chemical nor the Shell Chemical Norco Assets are subject to
any pending or, to the Knowledge of Shell Chemical, threatened, claim, action,
suit, investigation, inquiry or proceeding under any Environmental Law
(including designation as a potentially responsible party under CERCLA or any
similar local or state law);

(e)    all notices or Permits, if any, required to be obtained or filed under
any Environmental Law by Shell Chemical with respect to the Shell Chemical Norco
Assets have been duly obtained or filed, are valid and currently in effect, and
the Norco Assets and the operation thereof are in compliance with such
authorizations; and

(f)    since December 31, 2018, there has been no release, discharge, disposal
or arrangement for disposal of any Hazardous Material into the environment by
the Shell Chemical Norco Assets, or to the Knowledge of Shell Chemical, by a
third party, except in compliance with applicable Environmental Law and in a
manner that has not and would not be expected to give rise to any material
liability under Environmental Laws.

Section 5.9    Licenses; Permits.

(a)    Shell Chemical, its operator, or its Affiliates hold all Permits issued
or granted by Governmental Authorities that are required to be held or necessary
for the conduct of the business as now being conducted with respect to the Shell
Chemical Norco Assets (collectively, the “Shell Chemical Permits”), except, in
each case, for such items which would not, individually or in the aggregate,
reasonably be expected to have a Shell Chemical Material Adverse Effect.

(b)    All Shell Chemical Permits are validly held by Shell Chemical, its
operator, or its Affiliate and are in full force and effect, except as would
not, individually or in the aggregate, reasonably be expected to have a Shell
Chemical Material Adverse Effect.

(c)    Shell Chemical or its operator has complied with all terms and conditions
of the Shell Chemical Permits, except as would not, individually or in the
aggregate, reasonably be expected to have a Shell Chemical Material Adverse
Effect.

(d)    There is no outstanding written notice nor, to Shell Chemical’s
Knowledge, any other notice of revocation, cancellation or termination of any
Shell Chemical Permit, except, in each case, as would not, individually or in
the aggregate, reasonably be expected to have a Shell Chemical Material Adverse
Effect.

(e)    No proceeding is pending or, to the Knowledge of Shell Chemical,
threatened with respect to any alleged failure by Shell Chemical to have any
material Shell Chemical Permit necessary for the operation of any Shell Chemical
Norco Asset.

 

30



--------------------------------------------------------------------------------

Section 5.10    Material Contracts.

(a)    Shell Chemical has made available to the SHLX Parties a correct and
complete copy of each Material Contract relating to the Shell Chemical Norco
Assets.

(b)    Except as disclosed on Section 5.10 of the Disclosure Letter: (i) each
Material Contract to which Shell Chemical is a party is legal, valid and binding
on and enforceable against Shell Chemical and in full force and effect as the
date hereof and will be in full force and effect on identical terms following
the consummation of the Overall Transaction; (ii) Shell Chemical represents that
it is not in material breach or default, and no event has occurred that with
notice, lapse of time or a combination thereof would constitute a material
breach or default by Shell Chemical, or permit termination, modification or
acceleration, under any Material Contract to which Shell Chemical is a party;
(iii) to Shell Chemical’s Knowledge, no other party to any Material Contract to
which Shell Chemical is a party is in material breach or default, and no event
has occurred which with notice, lapse of time of a combination thereof, would
constitute a material breach of default by such other party, or permit
termination, modification or acceleration under any Material Contract (other
than an expiration of any Material Contract in accordance with its terms), nor
has any other party repudiated any provision of any Material Contract or given
any notice of any action or intent to terminate or amend in any material respect
any Material Contract.

Section 5.11    Insurance.

Section 5.11 of the Disclosure Letter sets forth a list of the material
insurance policies that Shell Chemical holds with respect to the Shell Chemical
Norco Assets and such policies are (a)in such amounts and provide for such
deductibles, that, in Shell Chemical’s judgment, protect against such risks and
losses as are reasonable for the Shell Chemical Norco Assets and (b) in full
force and effect, all premiums due and payable under such policies have been
paid, and Shell Chemical has not received written notice of any pending or
threatened termination of, or indication of an intention not to renew, such
policies. There is no claim pending or, to the Knowledge of Shell Chemical,
threatened under any such insurance policy, and Shell Chemical has not made any
claim against any such insurance policy as to which the insurer is denying
coverage or defending the claim under a reservation of rights.

Section 5.12    Brokerage Arrangements.

None of Shell Chemical nor any of its Affiliates has entered (directly or
indirectly) into any agreement with any Person that would obligate any SHLX
Party to pay any commission, brokerage or “finder’s fee” or other similar fee,
or to reimburse any expenses, in connection with this Agreement or the other
Transaction Documents or the Dropdown Transactions contemplated hereby or
thereby.

Section 5.13    Books and Records.

The SHLX Parties have been provided accurate copies of all books and records
requested with respect to the Shell Chemical Norco Assets.

 

31



--------------------------------------------------------------------------------

Section 5.14    Management Projections and Budgets.

The projections and budgets regarding the Shell Chemical Norco Assets identified
on Section 5.14 of the Disclosure Letter, which were provided to the SHLX
Parties (including those provided to the Financial Advisor) by Shell Chemical as
part of the SHLX Parties’ review in connection with this Agreement, were
prepared (a) based upon assumptions Shell Chemical’s management, together with
the management of SOPUS in the case of the SOPUS Norco Assets, believes to be
reasonable as of the date thereof and hereof, (b) in good faith and
(c) consistent with Shell Chemical’s management’s reasonable expectations as of
the time they were prepared and as of the date hereof.

Section 5.15    Disclaimer of Warranties.

Except as specifically set forth in this Agreement or the other Transaction
Documents, (a) Shell Chemical is transferring and Triton is acquiring the Shell
Chemical Norco Assets on an “AS IS” and “WHERE IS” basis, without any
representations and warranties concerning the Shell Chemical Norco Assets
(express, implied or statutory), (b) Shell Chemical has not made and is not
making any representation or warranty of title, fitness for a particular
purpose, merchantability or otherwise with regard to the Shell Chemical Norco
Assets, and Shell Chemical hereby expressly disclaims any such representations
or warranties (express, implied or statutory), and (c) Shell Chemical has not
and does not warrant any description, value, quality or condition of any of the
Shell Chemical Norco Assets (including as to any of the facilities, pipelines,
appurtenant or associated equipment or other real or personal property located
on or included in the property constituting the Shell Chemical Norco Assets).

ARTICLE VI

REPRESENTATIONS AND WARRANTIES OF SOPUS

SOPUS hereby represents and warrants to the SHLX Parties, solely and not jointly
with any other Shell Party, that, except as disclosed in the disclosure letter
delivered to SHLX on the date of this Agreement (the “Disclosure Letter”) (it
being understood that any information set forth on any section of the Disclosure
Letter shall be deemed to apply to and qualify all sections or subsections of
this Agreement to the extent that it is reasonably apparent on its face that
such information is relevant to such other sections or subsections):

Section 6.1    Organization.

SOPUS is a limited liability company duly formed, validly existing and in good
standing under the laws of the State of Delaware and has all requisite limited
liability company power and authority to own, operate and lease its properties
and assets and to carry on its business as now conducted.

Section 6.2    Authority and Approval.

(a)    SOPUS has full limited liability company power and authority to execute
and deliver this Agreement and the other Transaction Documents to which SOPUS is
a party, to consummate the transactions contemplated hereby and thereby and to
perform all of the obligations

 

32



--------------------------------------------------------------------------------

hereof and thereof to be performed by it. The execution and delivery by SOPUS of
this Agreement and the other Transaction Documents to which SOPUS is or will be
a party, the consummation of the transactions contemplated hereby and thereby
and the performance of all of the obligations hereof and thereof to be performed
by SOPUS have been duly and validly authorized and approved by all requisite
limited liability company action on the part of SOPUS.

(b)    This Agreement has been duly and validly executed and delivered by SOPUS
and constitutes the valid and legally binding obligation of SOPUS, enforceable
against it in accordance with its terms, and, upon the execution of the other
Transaction Documents to which SOPUS is a party, such other Transaction
Documents will be duly and validly executed and delivered by SOPUS and will
constitute the valid and legally binding obligations of SOPUS, enforceable
against SOPUS in accordance with their terms, except as such enforcement may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium,
fraudulent conveyance or other similar laws affecting the enforcement of
creditors’ rights and remedies generally and by general principles of equity
(whether applied in a proceeding at law or in equity).

Section 6.3    No Conflict; Consents.

Except as set forth on Section 6.3 of the Disclosure Letter:

(a)    The execution, delivery and performance of this Agreement and the other
Transaction Documents to which SOPUS is or will be a party or by which SOPUS is
or will be bound does not, and the fulfillment and compliance with the terms and
conditions hereof and thereof and the consummation of the transactions
contemplated hereby and thereby will not, (i) violate, conflict with, result in
any breach of, or require the consent of any Person under, any of the terms,
conditions or provisions of the organizational documents of SOPUS; (ii) conflict
with or violate any Applicable Law; (iii) conflict with, result in a breach of,
constitute a default under (whether with notice or the lapse of time or both),
or accelerate or permit the acceleration of the performance required by, or
require any consent, authorization, approval or notice under, or result in the
suspension, termination or cancellation of, or in a right of suspension,
termination or cancellation of, any indenture, mortgage, agreement, contract,
Material Contract, commitment, right of way, license, concession, permit, lease,
joint venture or other instrument to which SOPUS is a party, by which SOPUS is
bound or that relates to the SOPUS Norco Assets, or constitute an event which,
after notice or lapse of time or both, would result in any such suspension,
termination or cancellation; or (iv) result in the creation of any Lien on the
SOPUS Norco Assets, or constitute an event which, after notice or lapse of time
or both, would result in any such creation of a Lien, except in the case of
clauses (ii) and (iii) for those items which, individually or in the aggregate,
would not reasonably be expected to have a SOPUS Material Adverse Effect or
result in any material liability or obligation of any SHLX Party (other than any
liability or obligation hereunder); and

(b)    No consent, approval, license, permit, order, waiver or authorization of
any Governmental Authority or other Person is required to be obtained or made by
SOPUS with respect to the SOPUS Norco Assets in connection with the execution,
delivery and performance of this Agreement and the other Transaction Documents
to which SOPUS is or will be a party or the consummation of the transactions
contemplated hereby or thereby, including the SOPUS Norco

 

33



--------------------------------------------------------------------------------

Transaction, except (i) as have been waived or obtained or with respect to which
the time for asserting such right has expired or (ii) for those which, the
failure to be obtained or made, would not, individually or in the aggregate,
reasonably be expected to have a SOPUS Material Adverse Effect (including such
consents, approvals, licenses, permits, orders, waivers or authorizations that
are not customarily obtained prior to the Closing and are reasonably expected to
be obtained in the ordinary course of business following the Closing).

Section 6.4    Title to Assets.

Except as set forth on Section 6.4 of the Disclosure Letter, SOPUS represents
and warrants that:

(a)    the SOPUS Norco Assets (i) have been maintained in a proper manner and in
accordance with the methods and practices customarily used for similar assets in
the industry in which they are used; (ii) have been maintained consistent with
SOPUS’s policies, programs, procedures, processes, and business practices;
(iii) are suitable for the purposes for which they are currently used and
(iv) are sufficient for the operation of the business relating to the SOPUS
Norco Assets as it is currently conducted;

(b)    the SOPUS Norco Assets are, taken as a whole, in reasonably good
operating repair and working condition, except for ordinary wear and tear;

(c)    SOPUS has good and indefeasible title to, or a valid leasehold interest
in, all of the SOPUS Norco Assets free and clear of any Liens other than
Permitted Liens and, upon delivery by SOPUS of the SOPUS Norco Assets at
Closing, will convey to Triton good and indefeasible title to such SOPUS Norco
Assets, free and clear of all Liens other than Permitted Liens or Liens that are
discharged by SOPUS at Closing;

(d)    with respect to that portion of the SOPUS Norco Assets that constitutes
real property: (i) SOPUS has not leased or otherwise granted to any Person the
right to use or occupy such real property or any portion thereof and (ii) other
than the right of the SHLX Parties pursuant to this Agreement, there are no
outstanding options, rights of first offer or rights of first refusal to
purchase such owned real property or any portion thereof or interest therein.
SOPUS is not a party to any agreement or option to purchase any real property or
interest therein;

(e)    no condemnation proceeding (or other similar litigation or proceeding)
has been commenced by any Governmental Authority having the jurisdiction to do
so with respect to all or any portion of the SOPUS Norco Assets except for that
which would not, individually or in the aggregate, reasonably be expected to
have a SOPUS Material Adverse Effect;

(f)    all water, oil, gas, electrical, steam, compressed air,
telecommunications, sewer, storm and waste water systems and other utility
services or systems for the SOPUS Norco Assets that are necessary for or used in
the operation of the SOPUS Norco Assets have been installed and are operational
and sufficient for the operation of SOPUS’s business relating to the SOPUS Norco
Assets as currently conducted thereon, and all hook-up fees or other similar
fees or charges have been paid in full except for that which would not,
individually or in the aggregate, reasonably be expected to have a SOPUS
Material Adverse Effect; and

 

34



--------------------------------------------------------------------------------

(g)    Appendix C sets forth an accurate and complete list of all uninitiated,
scheduled or incomplete SOPUS projects that are contemplated or in progress with
respect to the SOPUS Norco Assets.

Section 6.5    Litigation; Laws and Regulations.

(a)    Except as set forth on Section 6.5 of the Disclosure Letter, there are no
(i) civil, criminal or administrative actions, suits, claims, hearings,
arbitrations or proceedings pending, or SOPUS’s Knowledge threatened, affecting
the SOPUS Norco Assets or SOPUS’s operation thereof; (ii) judgments, orders,
decrees or injunctions of any Governmental Authority, whether at law or in
equity, against SOPUS pertaining to the SOPUS Norco Assets or to SOPUS’s
ownership or operation thereof; or (iii) pending or, to SOPUS’s Knowledge,
threatened investigations by any Governmental Authority against SOPUS pertaining
to the SOPUS Norco Assets or to SOPUS’s ownership or operation thereof, except
in each case, for those items that would not, individually or in the aggregate,
reasonably be expected to have a SOPUS Material Adverse Effect.

(b)    SOPUS, in its ownership and operation of the SOPUS Norco Assets, is not
in violation of or in default under any Applicable Law, except as would not,
individually or in the aggregate, reasonably be expected to have a SOPUS
Material Adverse Effect.

(c)    There are no civil, criminal or administrative actions, complaints,
suits, claims, hearings, arbitrations, investigations or proceedings pending or,
to SOPUS’ Knowledge, threatened that (i) question or involve the validity or
enforceability of SOPUS’ obligations under this Agreement or (ii) seek (or
reasonably might be expected to seek) (A) to prevent or delay the consummation
by SOPUS of the Overall Transaction, including the SOPUS Norco Transaction, or
(B) Damages in connection with any such consummation.

Section 6.6    No Adverse Changes.

Except as set forth on Section 6.6 of the Disclosure Letter, since December 31,
2018:

(a)    there has not been a SOPUS Material Adverse Effect; and

(b)    there has not been any damage, destruction or loss, individually or in
the aggregate, to any material portion of the SOPUS Norco Assets, whether or not
covered by insurance, in excess of One Million Dollars ($1,000,000).

Section 6.7    Taxes.

Except as would not reasonably be expected to have a SOPUS Material Adverse
Effect, or as set forth in Section 6.7 of the Disclosure Letter, (i) all Tax
Returns required to be filed with respect to the SOPUS Norco Assets have been
filed on a timely basis (taking into account all extensions of due dates); (ii)
all Taxes owed by SOPUS with respect to the SOPUS Norco Assets, which are or
have become due, have been timely paid in all material respects; (iii) there are
no Liens on any of the SOPUS Norco Assets that arose in connection with any
failure (or alleged failure) to pay any Tax on the SOPUS Norco Assets other than
Permitted Liens; and (iv) there is no pending action, proceeding or
investigation for assessment or collection of Taxes and no Tax assessment,
deficiency or adjustment has been asserted or proposed with respect to the SOPUS
Norco Assets.

 

35



--------------------------------------------------------------------------------

Section 6.8    Environmental Matters.

Except for matters that would not reasonably be expected, individually or in the
aggregate, to have a SOPUS Material Adverse Effect, which are disclosed in
Section 6.8 of the Disclosure Letter:

(a)    the SOPUS Norco Assets and the operation thereof are, and since
December 31, 2018 have been, in compliance with applicable Environmental Laws,
which compliance includes the possession and maintenance of, and compliance
with, all Permits required under all Environmental Laws;

(b)    no circumstances exist with respect to the SOPUS Norco Assets or the
operations thereof that have given or would reasonably be expected to give rise
to an obligation or Damages SOPUS or the operator of the SOPUS Norco Assets to
investigate or remediate the presence, on-site or offsite, of Hazardous
Materials under any applicable Environmental Laws;

(c)    SOPUS has not received any written communication from a Governmental
Authority that remains unresolved alleging a violation or potential violation of
any Environmental Law or any Permit issued pursuant to Environmental Law;

(d)    Neither SOPUS nor any of the SOPUS Norco Assets is subject to any pending
or, to the Knowledge of SOPUS, threatened, claim, action, suit, investigation,
inquiry or proceeding under any Environmental Law (including designation as a
potentially responsible party under CERCLA or any similar local or state law);

(e)    all notices or Permits, if any, required to be obtained or filed under
any Environmental Law by SOPUS with respect to the SOPUS Norco Assets have been
duly obtained or filed, are valid and currently in effect, and the SOPUS Norco
Assets and the respective operations thereof are in compliance with such
authorizations; and

(f)    since December 31, 2018, there has been no release, discharge, disposal
or arrangement for disposal of any Hazardous Material into the environment by
any of the SOPUS Norco Assets or to the Knowledge of SOPUS, by a third party,
except in compliance with applicable Environmental Law and in a manner that has
not and would not be expected to give rise to any material liability under
Environmental Laws.

Section 6.9    Licenses; Permits.

(a)    SOPUS, its operator(s), or its Affiliates hold all Permits issued or
granted by Governmental Authorities that are required to be held or necessary
for the conduct of the business as now being conducted with respect to the SOPUS
Norco Assets (collectively, the “SOPUS Norco Permits”), except, in each case,
for such items which would not individually or in the aggregate, reasonably be
expected to have a SOPUS Material Adverse Effect.

 

36



--------------------------------------------------------------------------------

(b)    All SOPUS Norco Permits are validly held by SOPUS, its operator, or its
Affiliate and are in full force and effect, except as would not, individually or
in the aggregate, reasonably be expected to have a SOPUS Material Adverse
Effect.

(c)    SOPUS or its operator(s) has complied with all terms and conditions of
the SOPUS Norco Permits, except as would not, individually or in the aggregate,
reasonably be expected to have a SOPUS Material Adverse Effect;

(d)    There is no outstanding written notice nor, to SOPUS’ Knowledge, any
other notice of revocation, cancellation or termination of any SOPUS Norco
Permit, except, in each case, as would not, individually or in the aggregate,
reasonably be expected to have a SOPUS Material Adverse Effect.

(e)    No proceeding is pending or, to the Knowledge of SOPUS, threatened with
respect to any alleged failure by SOPUS to have any material SOPUS Norco Permit
necessary for the operation of any SOPUS Norco Assets.

Section 6.10    Material Contracts.

(a)    SOPUS has made available to the SHLX Parties a correct and complete copy
of each Material Contract relating to the SOPUS Norco Assets.

(b)    Except as disclosed on Section 6.10 of the Disclosure Letter: (i) each
Material Contract to which SOPUS is a party is legal, valid and binding on and
enforceable against SOPUS and in full force and effect as the date hereof and
will be in full force and effect on identical terms following the consummation
of the Overall Transaction; (ii) SOPUS represents that it is not in material
breach or default, and no event has occurred that with notice, lapse of time or
a combination thereof would constitute a material breach or default by SOPUS, or
permit termination, modification or acceleration, under any Material Contract to
which SOPUS is a party; (iii) to SOPUS’s Knowledge, no other party to any
Material Contract to which SOPUS is a party is in material breach or default,
and no event has occurred which with notice, lapse of time of a combination
thereof, would constitute a material breach of default by such other party, or
permit termination, modification or acceleration under any Material Contract
(other than an expiration of any Material Contract in accordance with its
terms), nor has any other party repudiated any provision of any Material
Contract or given any notice of any action or intent to terminate or amend in
any material respect any Material Contract.

Section 6.11    Insurance.

Section 6.11 of the Disclosure Letter sets forth a list of the material
insurance policies that SOPUS holds with respect to the SOPUS Norco Assets and
such policies are (a) in such amounts and provide for deductibles that, in
SOPUS’ judgment, protect against such risks and losses as are reasonable for the
SOPUS Norco Assets and (b) in full force and effect, all premiums due and
payable under such policies have been paid, and SOPUS has not received written
notice of any pending or threatened termination of, or indication of an
intention not to renew, such policies. There is no claim pending or, to the
Knowledge of SOPUS, threatened under any such insurance policy, and SOPUS has
not made any claim against any such insurance policy as to which the insurer is
denying coverage or defending the claim under a reservation of rights.

 

37



--------------------------------------------------------------------------------

Section 6.12    Brokerage Arrangements.

None of SOPUS nor any of its Affiliates has entered (directly or indirectly)
into any agreement with any Person that would obligate any SHLX Party to pay any
commission, brokerage or “finder’s fee” or other similar fee, or to reimburse
any expenses, in connection with this Agreement or the other Transaction
Documents or the Dropdown Transactions contemplated hereby or thereby.

Section 6.13    Books and Records.

The SHLX Parties have been provided accurate copies of all books and records
requested with respect to the SOPUS Norco Assets.

Section 6.14    Management Projections and Budget.

The projections and budgets regarding the SOPUS Norco Assets identified on
Section 6.14 of the Disclosure Letter, which were provided to the SHLX Parties
(including those provided to the Financial Advisor) by SOPUS as part of the SHLX
Parties’ review in connection with this Agreement, were prepared (a) based upon
assumptions SOPUS’s management, together with the management of Shell Chemical
in the case of the Shell Chemical Norco Assets, believes to be reasonable as of
the date thereof and hereof, (b) in good faith and (c) consistent with SOPUS’s
management’s reasonable expectations as of the time they were prepared and as of
the date hereof.

Section 6.15    Disclaimer of Warranties.

Except as specifically set forth in this Agreement or the other Transaction
Documents,

(a)    SOPUS is transferring and Triton is acquiring the SOPUS Norco Assets on
an “AS IS” and “WHERE IS” basis, without any representations and warranties
concerning the SOPUS Norco Assets (express, implied or statutory), (b) SOPUS has
not made and is not making any representation or warranty of title, fitness for
a particular purpose, merchantability or otherwise with regard to the SOPUS
Norco Assets, and SOPUS hereby expressly disclaims any such representations or
warranties (express, implied or statutory), and (c) SOPUS has not and does not
warrant any description, value, quality or condition of any of the SOPUS Norco
Assets (including as to any of the facilities, pipelines, appurtenant or
associated equipment or other real or personal property located on or included
in the property constituting the SOPUS Norco Assets.

ARTICLE VII

REPRESENTATIONS AND WARRANTIES OF THE SHLX PARTIES

The SHLX Parties hereby jointly and severally represent and warrant to the Shell
Parties as follows:

 

38



--------------------------------------------------------------------------------

Section 7.1    Organization and Existence.

(a)    SHLX is a limited partnership duly formed, validly existing and in good
standing under the laws of the State of Delaware and has all requisite limited
partnership power and authority to own, operate and lease its properties and
assets and to carry on its business as now conducted.

(b)    Triton is a limited liability company duly formed, validly existing and
in good standing under the laws of the State of Delaware and has all requisite
limited liability company power and authority to own, operate and lease its
properties and assets and to carry on its business as now conducted.

Section 7.2    Authority and Approval.

(a)    Each of the SHLX Parties has full limited partnership power and authority
or full limited liability company power and authority, as applicable, to execute
and deliver this Agreement, to consummate the transactions contemplated hereby
(including the issuance at the Closing to SPLC of the Consideration and to
perform all of the obligations hereof to be performed by it. The execution and
delivery of this Agreement and the other Transaction Documents to which a SHLX
Party is or will be a party, the consummation of the transactions contemplated
hereby and thereby and the performance of all of the obligations hereof and
thereof to be performed by each SHLX Party, as applicable, have been duly and
validly authorized and approved by all requisite limited partnership or limited
liability company action of each SHLX Party, as applicable.

(b)    This Agreement has been duly and validly executed and delivered by or on
behalf of each SHLX Party, and constitutes the valid and legally binding
obligation of each SHLX Party, enforceable against each SHLX Party in accordance
with its terms and, upon the execution of all of the other Transaction Documents
to which such SHLX Party is or will be a party, such other Transaction Documents
will be duly and validly executed and delivered by or on behalf of each SHLX
Party and will constitute the valid and legally binding obligation of such SHLX
Party, enforceable against such SHLX Party in accordance with their terms,
except in each case as such enforcement may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium, fraudulent conveyance or other similar
laws affecting the enforcement of creditors’ rights and remedies generally and
by general principles of equity (whether applied in a proceeding at law or in
equity).

Section 7.3    No Conflict; Consents.

The execution, delivery and performance of this Agreement and the other
Transaction Documents to which any SHLX Party is or will be a party by such SHLX
Party, as applicable, does not, and the fulfillment and compliance with the
terms and conditions hereof and thereof and the consummation of the transactions
contemplated hereby and thereby, including the Dropdown Transaction, will not,
(i) violate, conflict with, result in any breach of, or require the consent of
any Person under, any of the terms, conditions or provisions of the
organizational documents of SHLX; (ii) conflict with or violate any Applicable
Law; (iii) conflict with, result in a breach of, constitute a default under
(whether with notice or the lapse of time or both), or accelerate or permit the
acceleration of the performance required by, or require any consent,
authorization, approval

 

39



--------------------------------------------------------------------------------

or notice under, or result in the suspension, termination or cancellation of, or
in a right of suspension, termination or cancellation of, any indenture,
mortgage, agreement, contract, commitment, right of way, license, concession,
permit, lease, joint venture or other instrument to which SHLX is a party or by
which it is bound or to which SHLX’s property is subject, or constitute an event
which, after notice or lapse of time or both, would result in any such
suspension, termination or cancellation, except in the case of clauses (ii) and
(iii) for those items which, individually or in the aggregate, would not
reasonably be expected to cause a SHLX Material Adverse Effect.

(a)    No consent, approval, license, permit, order or authorization of any
Governmental Authority or other Person is required to be obtained or made by or
with respect to SHLX in connection with the execution, delivery, and performance
of this Agreement or the other Transaction Documents to which SHLX is or will be
a party or the consummation of the transactions contemplated hereby and thereby,
except (i) as have been waived or obtained or (ii) for those which, the failure
to be obtained or made, would not, individually or in the aggregate, reasonably
be expected cause a SHLX Material Adverse Effect (including such consents,
approvals, licenses, permits, orders or authorizations that are not customarily
obtained prior to the Closing and are reasonably expected to be obtained in the
ordinary course of business following the Closing).

Section 7.4    Valid Issuance of Consideration.

When issued by SHLX at the Closing as contemplated in accordance with the
Transaction Documents, including Section 2.2 of this Agreement, the
Consideration will be validly issued and fully paid, and the Series A Preferred
Units will be non-assessable (except as such non-assessability may be affected
by Sections 17-303(a), 17-607(b) or 17-804(c) of the Delaware Revised Uniform
Limited Partnership Act).

Section 7.5    Brokerage Arrangements.

None of the SHLX Parties has entered (directly or indirectly) into any agreement
with any Person that would obligate any Shell Party to pay any commission,
brokerage or “finder’s fee” or other similar fee in connection with this
Agreement or the other Transaction Documents or the transactions contemplated
hereby or thereby.

Section 7.6    Litigation.

There are no civil, criminal or administrative actions, suits, claims, hearings,
arbitrations, investigations or proceedings pending or, to the SHLX Parties’
Knowledge, threatened that (a) question or involve the validity or
enforceability of any SHLX Party’s obligations under this Agreement or (b) seek
(or reasonably might be expected to seek) (i) to prevent or delay the
consummation by any of the SHLX Parties of the Overall Transaction or
(ii) Damages in connection with any such consummation.

 

40



--------------------------------------------------------------------------------

Section 7.7    Investment Intent.

SHLX is accepting the Mattox Subject Interests for its own account with the
intention of holding the Mattox Subject Interests for investment purposes and
not with a view to, or for offer or sale in connection with, any distribution
thereof in violation of the Securities Act or state securities laws. SHLX
acknowledges that the Mattox Subject Interests will not be registered under the
Securities Act or any applicable state securities law, and that such Mattox
Subject Interests may not be transferred or sold except pursuant to the
registration provisions of the Securities Act or pursuant to an applicable
exemption therefrom and pursuant to state securities laws and regulations, as
applicable, and that it may be necessary to hold the Mattox Subject Interests
for an indefinite period of time.

ARTICLE VIII

ADDITIONAL AGREEMENTS, COVENANTS, RIGHTS AND OBLIGATIONS

Section 8.1    Operation of Mattox and the Norco Assets.

(a)    Except as expressly provided by this Agreement, or as consented to in
writing by SHLX (on behalf of the SHLX Parties), during the period from the date
of this Agreement through the Closing Date, as to their respective interests in
Mattox or the Norco Assets, each of the Shell Parties shall, or shall cause its
representative(s) to:

 

  (i)

not take any action that would reasonably be expected to result in any
representation and warranty of such Shell Party set forth in this Agreement
becoming untrue in any material respect;

 

  (ii)

conduct its business or operations, as applicable, in the usual and ordinary
course thereof consistent with past practices;

 

  (iii)

use its reasonable best efforts to preserve, maintain and protect (A) the Mattox
Assets or the Norco Assets and operations thereof, as applicable, as are now
being conducted, (B) the goodwill relationships of its end users, customers,
suppliers, regulators and others having relationships with the Mattox Assets and
the Norco Assets and (C) all Permits required for (1) the conduct of the
business of Mattox as has been conducted with regards to the Mattox Assets and
the use of the Mattox Assets and (2) the conduct of the business of Shell
Chemical and SOPUS as has been conducted with regards to the SOPUS Norco Assets
and the Shell Chemical Norco Assets, and the use of the SOPUS Norco Assets and
the Shell Chemical Norco Assets, respectively;

 

  (iv)

use commercially reasonable efforts to perform its obligations under all
purchase orders accepted by SOPUS or Shell Chemical, as applicable, that as of
the Effective Time will not have been filled or paid;

 

  (v)

not take any action that would cause any of the changes, events or conditions
described in Section 4.7, 5.6 or 6.6 to occur;

 

41



--------------------------------------------------------------------------------

  (vi)

comply in all material respects with all Applicable Laws; and

 

  (vii)

SGOM shall, or shall cause its respective representative(s) to, vote its
interests in Mattox in opposition to any actions contrary to the foregoing.

(b)    Except (i) as expressly provided by this Agreement, (ii) as set forth on
Section 8.1 of the Disclosure Letter or (iii) as consented to in writing by SHLX
(on behalf of the SHLX Parties), during the period from the date of this
Agreement through the Closing Date, none of the Shell Parties shall, and shall
cause their representative(s) not to:

 

  (i)

amend, or in the case of Mattox, vote in favor of any action that would permit
Mattox to amend, their respective organizational documents;

 

  (ii)

liquidate, dissolve, recapitalize or otherwise wind up, or in the case of
Mattox, vote in favor of any action that would permit Mattox to liquidate,
dissolve, recapitalize or otherwise wind up, their respective businesses;

 

  (iii)

make any material change, or in the case of Mattox, vote in favor of any action
that would permit Mattox to make a material change, in any method of accounting
or accounting principles, practices or policies other than those required by
GAAP or Applicable Law;

 

  (iv)

make, amend, or revoke, or in the case of Mattox, vote in favor of any action
that would permit Mattox to make, amend, or revoke, any material election with
respect to Taxes;

 

  (v)

enter into any contract or agreement that would be a Joint Venture Contract or
Material Contract, as applicable, if entered into prior to the date of this
Agreement, terminate any Joint Venture Contract or Material Contract or amend,
waive or release any rights or obligations under any Joint Venture Contract or
Material Contract in any material respect, in each case, other than in the
ordinary course of business;

 

  (vi)

purchase or otherwise acquire (including by lease) any asset or business or any
equity interest in, any Person for consideration other than in the ordinary
course of business;

 

  (vii)

sell, transfer, lease, license, abandon or otherwise dispose of any asset
related to the Mattox Assets or the Norco Assets other than in the ordinary
course of business;

 

  (viii)

take any action, refrain from taking any action, or enter into any agreement or
contract that would result in the imposition of any Lien (other than Permitted
Liens) on any Mattox Assets or Norco Assets;

 

  (ix)

file any lawsuit regarding Mattox or the Norco Assets;

 

42



--------------------------------------------------------------------------------

  (x)

cancel, compromise, waive, release or settle any right, claim or lawsuit related
to Mattox or the Norco Assets, other than immaterial rights and claims in the
ordinary course of business consistent with past practice;

 

  (xi)

undertake any capital project related to Mattox or the Norco Assets or other
than as set forth on Section 8.1 of the Disclosure Letter;

 

  (xii)

merge, consolidate, reorganize or enter into any other business combination with
any Person;

 

  (xiii)

in the case of Mattox, make any loan, advance, guarantee or capital contribution
to any Person (other than extensions of credit to customers in the ordinary
course of business in accordance with past practice);

 

  (xiv)

in the case of Mattox, issue or sell any equity interest, notes, bonds or other
securities, or any option, warrant or right to acquire the same or incur, assume
or guarantee any Indebtedness for Borrowed Money;

 

  (xv)

in the case of Mattox, declare, set aside, make or pay any distribution or
dividend with respect to its equity interests other than in the ordinary course
of business consistent with past practice and in an amount that does not
adversely affect the ability to operate in the ordinary course of business;

 

  (xvi)

in the case of Mattox, redeem, purchase or otherwise acquire any of its equity
interests;

 

  (xvii)

in the case of Mattox, subdivide or reclassify any limited liability company
membership interests including without limitation the Mattox Subject Interests;
amend, change or alter the rights, preferences or privileges thereof;

 

  (xviii)

in the case of the Norco Assets, issue or sell any option or right to acquire
the Norco Assets, as applicable, or incur, assume or guarantee any Indebtedness
of Borrowed Money using the Norco Assets as collateral;

 

  (xix)

fail to maintain in full force and effect its current insurance policies
covering Mattox, the Mattox Assets and Mattox’s business, or the Norco Assets;

 

  (xx)

acquire, commence or conduct, or in the case of Mattox, vote in favor of any
action that would permit Mattox to acquire, commence or conduct, any activity or
business that may generate income for United States federal income tax purposes
that may not be “qualifying income” (as such term is defined pursuant to
Section 7704 of the Code), except to the extent such activity or business is
being conducted on the date of this Agreement;

 

43



--------------------------------------------------------------------------------

  (xxi)

take any action that would reasonably be expected to result in any
representation and warranty of such Shell Party set forth in this Agreement
becoming untrue in any material respect; or

 

  (xxii)

agree, whether in writing or otherwise, to do any of the foregoing.

Section 8.2    Supplemental Disclosure.

As soon as reasonably practical following any Shell Party obtaining Knowledge of
a relevant disclosure, but in all cases no later than three (3) Business Days
prior to Closing, by written notice to SHLX (on behalf of the SHLX Parties), the
Shell Parties shall supplement or amend the Disclosure Letter to this Agreement
for matters which, if existing or known at the date of this Agreement, would
have been required to be set forth or described in the Disclosure Letter in
order to make the representations and warranties true and correct. For all
purposes of this Agreement, including for purposes of determining whether the
conditions set forth in Article X have been fulfilled, the Disclosure Letter
shall be deemed to include only that information contained therein on the date
of this Agreement and shall be deemed to exclude all information contained in
any supplement or amendment to the Disclosure Letter; and if the Closing shall
occur, then all matters disclosed pursuant to any such supplement or amendment
at or prior to the Closing shall be deemed excluded from the Disclosure Letter
for purposes of the indemnification rights contained in this Agreement and the
SHLX Parties shall be entitled to make a claim thereon pursuant to the terms of
this Agreement.

Section 8.3    Non-Assigned Assets.

Notwithstanding anything to the contrary contained in this Agreement, if the
parties consummate the Closing prior to Shell Chemical or SOPUS, as applicable,
obtaining a required third party consent or approval in connection with the
assignment or transfer of any asset, permit, license, contract, or similar
interest related to the transfer of any of the Norco Assets (a “Non-Assigned
Asset”), then such Non-Assigned Asset shall not be assigned by such Shell Party
to Triton at the Closing and shall be retained by the applicable Shell Party
until such time as the consent or approval is received or alternative resolution
mutually satisfactory to Triton and such Shell Party is reached, such
Non-Assigned Asset shall be deemed to be held by such Shell Party for the
benefit of Triton until such time as the consent or approval is received or such
a mutually satisfactory alternative resolution is reached, and the Consideration
shall not be reduced. Until such time as the consent or approval to the
assignment or transfer of any Non-Assigned Asset is received or a mutually
satisfactory alternative resolution is reached, (i) such Shell Party shall
provide Triton with the economic benefits of the Non-Assigned Asset held in its
name, and (ii) such Shell Party and Triton shall use their respective reasonable
efforts, at such Shell Party’s cost and expense, to obtain the third party
consent(s) or approvals or reach a mutually satisfactory alternative resolution.

Each of Shell Chemical and SOPUS agree to pay any costs or fees that are
required to be paid to any Governmental Authority or other party that is not an
Affiliate of Shell Chemical or SOPUS, as applicable, to obtain such consent
and/or approval. Upon receipt of the third party consent or approval or
achieving a mutual agreement to an alternative resolution related to a
Non-Assigned Asset, the assignment of such Non-Assigned Asset shall
automatically become

 

44



--------------------------------------------------------------------------------

effective without the need for any further action on the part of the parties or
any other person and without the payment of any additional consideration.
Notwithstanding the foregoing, if a consent or approval is not received or
mutually acceptable alternative solution is not reached within two (2) years
after the Closing Date, then such Non-Assigned Asset shall be deemed assigned
and Triton shall assume all obligations and liabilities related to such
Non-Assigned Asset as of such date.

Section 8.4    Assumed Obligations and Retained Obligations with respect to the
Norco Assets.

(a)    From and after the Effective Time (except as otherwise specifically
provided in this Agreement with respect to the Norco Ground Lease, Asset
Integrity Issues and Retained Purchase Orders and subject to the indemnification
obligations of SOPUS and Shell Chemical in Article XI), Triton, in its capacity
as designee of SHLX, shall assume and agree to pay, perform and discharge when
due the following obligations of SOPUS and Shell Chemical, as applicable:

 

  (i)

all obligations of SOPUS and Shell Chemical, as applicable, under contracts,
rights-of-ways, easements or other agreements assigned to Triton under this
Agreement or the Transaction Documents, but only such obligations as are payable
or otherwise performable on or after the Effective Time;

 

  (ii)

all obligations under purchase orders accepted by SOPUS and Shell Chemical
directly relating to the SOPUS Norco Assets or the Shell Chemical Norco Assets,
as applicable, in the ordinary course of business consistent with past practice
that have not as of the Effective Time been filled or paid; and

 

  (iii)

all obligations and liabilities arising from the ownership, operation or use of
the Norco Assets after the Effective Time (collectively, the “Assumed
Liabilities”).

(b)    Except as expressly provided in this Section 8.4 or as otherwise
expressly provided for in this Agreement or in any Transaction Document, Triton
is not assuming, nor shall Triton or SHLX be deemed to have assumed, any
obligation or liability of SOPUS or Shell Chemical, as applicable, of any kind
or nature whatsoever, including the obligations and liabilities set forth in
Section 8.4(a) that were payable or performable or arose from the ownership,
operation or use of the Norco Assets, including all obligations and liabilities
arising under Environmental Laws, prior to or as of the Effective Time
(collectively, the “Retained Liabilities”). SOPUS and Shell Chemical, as
applicable, shall continue to be liable for all Retained Liabilities after the
Effective Time, and the SHLX Parties shall have no liability for the Retained
Liabilities whatsoever.

(c)    SOPUS and Shell Chemical, as applicable, shall retain and agree to pay,
perform and discharge when due, subject to the other provisions of this
Agreement, all of the obligations with respect to the Retained Liabilities.

 

45



--------------------------------------------------------------------------------

Section 8.5    Proceeds From and Costs of Operations. All proceeds attributable
to the operation, ownership, use or maintenance of or otherwise relating to the
Norco Assets prior to the Effective Time shall be the property of the respective
Shell Party and to the extent received by any SHLX Party or their respective
Affiliates, such SHLX Party shall promptly and fully disclose, account for and
transmit the same to the applicable Shell Party. All proceeds attributable to
the operation, ownership, use or maintenance of or otherwise relating to the
Norco Assets on and after the Effective Time, including any proceeds related to
accepted but unfilled purchase orders prior to the Effective Time pursuant to
Section 8.4(a)(ii)], shall be the property of Triton and to the extent received
by Shell Chemical or SOPUS or their respective Affiliates, as applicable, such
Shell Party shall promptly and fully disclose, account for and transmit same to
Triton.

Section 8.6    Asset Integrity Issues. Notwithstanding anything to the contrary
in this Agreement, Shell Chemical and SOPUS respectively covenant and agree that
for a period of twenty-four (24) months following the Effective Time that each
shall, at its sole cost and expense, remedy any Asset Integrity Issues related
to the Shell Chemical Norco Assets or the SOPUS Norco Assets, provided however
that neither Shell Chemical nor SOPUS shall have any liability pursuant to this
Section 8.6 unless and until the total amount of the costs and expenses of such
remedies for Asset Integrity Issues during the twenty-four (24) month period
with regards to the Shell Chemical Norco Assets or the SOPUS Norco Assets exceed
$69,000,000 in the aggregate. To the extent that Shell Chemical or SOPUS is
obligated to remedy any Asset Integrity Issues, such respective party’s
obligation pursuant to this Section 8.6 shall not exceed $150,000,000, in the
aggregate, with each of the respective obligations of either Shell Chemical or
SOPUS under this Section 8.6 being in proportion to such Shell Party’s allocated
Consideration received for the Shell Chemical Norco Assets or the SOPUS Norco
Assets, as the case may be.

Section 8.7    Projects. The projects listed on Appendix C to this Agreement
(each, a “Project” and collectively, the “Projects”) may be constructed by SOPUS
or Shell Chemical, at their sole discretion, cost, and expense. For the sake of
clarity, each Project is part of the SOPUS Norco Assets or Shell Chemical Norco
Assets, as the case may be, that Triton is acquiring as part of the Dropdown
Transaction contemplated under this Agreement. SOPUS and Shell Chemical agree
that, if any Project is constructed, all right, title, and interest to such
Project shall be assigned to Triton in a form to be mutually agreed upon, with
no additional consideration due from Triton for such Project. If, for any
reason, a Project is not completed, Triton agrees that no adjustment to, or
return of any portion of, the Consideration paid by Triton under the terms of
this Agreement shall be due from SOPUS or Shell Chemical.

Section 8.8    Notice to Mattox and CNOOC. Promptly following the Closing,
(a) SGOM and SHLX shall cooperate in good faith and take all actions necessary
to jointly provide notice of the Closing, and the transfer of the Mattox Subject
Interest to SHLX thereby, to Mattox and CNOOC as required in the CNOOC Waiver
and (b) SHLX shall provide Mattox with a written consent and agreement to be
bound by all of the terms and conditions, as then in effect, of the Mattox LLC
Agreement, as required by the CNOOC Waiver and Section 4.5(a) of the Mattox LLC
Agreement.

 

46



--------------------------------------------------------------------------------

Section 8.9    Reserved.

Section 8.10    Cooperation; Further Assurances.

Each of the Shell Parties and the SHLX Parties shall use their respective
commercially reasonable efforts (i) to obtain all approvals and consents
required by or necessary for the Overall Transaction, including, if required,
any approvals and consents required by the HSR Act (including making any
required filings under the HSR Act within ten (10) Business Days after the date
of this Agreement), (ii) to ensure that all of the conditions to the respective
obligations of the SHLX Parties and the Shell Parties contained in Section 10.1
and Section 10.2, respectively, are satisfied timely and (iv) to execute and
deliver all documents and instruments required by or necessary for the
consummation of the Overall Transaction. Notwithstanding the provisions set
forth in Section 8.3, each of the Parties acknowledges that certain actions may
be necessary with respect to the matters and actions contemplated by the
Transaction Documents, such as making notifications and obtaining consents or
approvals or other clearances that are material to the consummation of the
transactions contemplated hereby or thereby, and each agrees to take all
appropriate action and to do all things necessary, proper or advisable under
Applicable Laws and regulations to make effective the Overall Transaction, which
includes taking all appropriate actions to ensure that all Shell Chemical
Permits and SOPUS Norco Permits required for the ownership or operation of the
Norco Assets are transferred to or assigned to, or reissued in the name of,
Triton, its operator, or its Affiliate, as appropriate; provided, however, that
except as expressly set forth herein, nothing in this Agreement will require any
party hereto to hold separate or make any divestiture not expressly contemplated
herein of any asset or otherwise agree to any restriction on its operations or
other burdensome condition which would in any such case be material to its
assets, liabilities or business in order to obtain any consent or approval or
other clearance required by this Agreement.

ARTICLE IX

TAX MATTERS

Section 9.1    Liability for Taxes.

(a)    SGOM shall be liable for, and shall indemnify, defend and hold harmless
SHLX from any unpaid Taxes (including related penalties and interest) imposed on
or incurred with respect to the Mattox Subject Interests attributable to any
taxable period (or portion thereof) ending prior to the Closing Date. SHLX shall
be liable for any Taxes (including related penalties and interest) imposed on or
incurred with respect to the Mattox Subject Interests attributable to any
taxable period (or portion thereof) beginning on or after the Closing Date.

(b)    Shell Chemical and SOPUS shall be jointly and severally liable for, and
shall indemnify, defend and hold harmless Triton from any liability for
(i) Taxes of Shell Chemical and SOPUS (and their respective Affiliates) and
(ii) Taxes imposed on or incurred by or with respect to the Norco Assets, as
applicable, attributable to any taxable period ending prior to the Closing Date
or portion thereof to the extent occurring prior to the Closing Date. Triton
shall be responsible

 

47



--------------------------------------------------------------------------------

for any Taxes imposed on or incurred by or with respect to the Norco Assets
attributable to any taxable period beginning on after the Closing Date or
portion thereof to the extent occurring on or after the Closing Date.

(c)    Whenever it is necessary for purposes of this Article IX to determine the
amount of any Taxes imposed on or incurred by or with respect to the Mattox
Subject Interests or the Norco Assets for a taxable period beginning before and
ending after the Closing Date, which is allocable to the period ending before
the Closing Date, and the allocation is not otherwise prescribed by Applicable
Law or agreement in effect as of the date hereof, such amount shall be deemed to
be the amount of such Tax for the entire Tax period multiplied by a fraction,
the numerator of which is the number of days in the Tax period ending the day
before the Closing Date and the denominator of which is the number of days in
the entire Tax period.

(d)    If a SHLX Party receives a refund of any Taxes (including related
penalties and interest) that a Shell Party is responsible for hereunder, or if a
Shell Party receives a refund of any Taxes (including related penalties and
interest) that a SHLX Party is responsible for hereunder, the party receiving
such refund shall, within ninety (90) days after receipt of such refund, remit
it to the party which has responsibility for such Taxes hereunder. The parties
shall cooperate in order to take all necessary and reasonable steps to claim any
such refund.

(e)    For federal income tax purposes, the parties agree to report any payments
or asset transfers with respect to Section 2.4, Section 8.5, Section 8.6,
Section 9.1, Section 11.1 and Section 11.2 as an adjustment to the
Consideration.

Section 9.2    Cooperation.

The parties will cooperate fully with each other regarding Tax matters and the
preparation and filing of Tax Returns (including the execution of appropriate
powers of attorney) and will make available to the other as reasonably requested
all information, records and documents relating to Taxes governed by this
Agreement until the expiration of the applicable statute of limitations or
extension thereof or the conclusion of all audits, appeals or litigation with
respect to such Taxes.

Section 9.3    Transfer Taxes.

Any transfer, documentary, sales, use, stamp, registration and other similar
Taxes and/or fees arising out of or in connection with the transactions effected
pursuant to this Agreement (each such Tax or fee, a “Transfer Tax”) shall be
borne by the party on whom such obligation is primarily imposed by Applicable
Law; provided, however, that the SHLX Parties shall bear any Transfer Tax for
which any SHLX Party is jointly and severally liable, and for which no other
party is primarily liable, under Applicable Law. The party responsible for a
Transfer Tax pursuant to this Section 9.3 shall file all necessary Tax Returns
and other documentation with respect to such Transfer Tax. If required by
Applicable Law, the parties shall, and shall cause their respective Affiliates
to, join in the execution of any such Tax Returns and other documentation. The
parties shall cooperate to establish eligibility for any applicable exemption
from any Transfer Tax.

 

48



--------------------------------------------------------------------------------

Section 9.4    [Reserved]

Section 9.5    Conflict.

In the event of a conflict between the provisions of this Article IX and any
other provisions of this Agreement, the provisions of this Article IX shall
control.

Section 9.6    Tax Treatment.

The parties agree that the Dropdown Transaction shall be treated for Tax
purposes as a contribution of property by each Shell Party to SHLX, in exchange
for a portion of the Consideration, in accordance with Code Section 721(a).

ARTICLE X

CONDITIONS TO CLOSING

Section 10.1    Mutual Closing Conditions.

The obligations of each of the Parties to proceed with the closing contemplated
hereby is subject to the satisfaction on or prior to the Closing Date of all of
the following conditions, any one or more of which may be waived, in whole or in
part, by both the Shell Parties and SHLX (on behalf of the SHLX Parties):

(a)    Except as otherwise provided in Section 8.3, all necessary filings with
and consents, approvals, licenses, permits, orders and authorizations of any
Governmental Authority required for the consummation of the Overall Transaction
(including any required by the HSR Act, if applicable) shall have been made and
obtained, and all waiting periods (and any extensions thereof) with respect to
filings made with Governmental Authorities in contemplation of the consummation
of the transactions described herein shall have expired or been terminated
earlier.

(b)    Except as otherwise provided in Section 8.3, all necessary consents of
any Person not a party hereto, other than any Governmental Authority, required
for the consummation of the Overall Transaction shall have been made and
obtained, including any consents set forth on Section 10.1(b) of the Disclosure
Letter.

(c)    No statute, rule, regulation, executive order, decree, temporary
restraining order, preliminary or permanent injunction, judgment or other order
(“Order”) shall have been enacted, entered, promulgated, enforced or issued by
any Governmental Authority, or other legal restraint or prohibition preventing
the consummation of the transactions contemplated hereby shall be in effect, and
no investigation, action or proceeding before a Governmental Authority shall
have been instituted or threatened challenging or seeking to restrain or
prohibit the consummation of the transactions contemplated hereby or to recover
Damages in connection herewith.

Section 10.2    Conditions to the Obligations of SHLX Parties.

The obligations of the SHLX Parties to proceed with the Closing contemplated
hereby is subject to the satisfaction on or prior to the Closing Date of all of
the following conditions, any

 

49



--------------------------------------------------------------------------------

one or more of which may be waived, in whole or in part, by SHLX (on behalf of
the SHLX Parties):

(a)    (i) The representations and warranties of each of the Shell Parties set
forth in this Agreement (other than the representations and warranties of
(1) SPLC set forth in Sections 3.1, 3.2 and 3.4; (2) SGOM set forth in
Sections 4.1, 4.2, 4.4, 4.7(a) and 4.12; (3) Shell Chemical set forth in
Sections 5.1, 5.2, 5.4, 5.6(a) and 5.12; and (4) SOPUS set forth in
Sections 6.1, 6.2, 6.4, 6.6(a) and 6.12) shall be true and correct in all
respects (without giving effect to any materiality standard or SGOM Material
Adverse Effect, Shell Chemical Material Adverse Effect or SOPUS Material Adverse
Effect qualification) as of the date of this Agreement and on the Closing Date
as if made on such date, or in the case of representations and warranties that
are made as of a specified date, such representations and warranties shall be
true and correct (without giving effect to any materiality standard or SGOM
Material Adverse Effect, Shell Chemical Material Adverse Effect or SOPUS
Material Adverse Effect qualification) as of such specified date, except to the
extent that failure of such representations and warranties to be true and
correct would not, individually or in the aggregate, result in, in the case of
SGOM, an SGOM Material Adverse Effect, in the case of Shell Chemical, a Shell
Chemical Material Adverse Effect or, in the case of SOPUS, a SOPUS Material
Adverse Effect qualification and (ii) the representations and warranties in
Sections 3.1, 3.2, 3.4, 4.1, 4.2, 4.4, 4.7(a), 4.12, 5.1, 5.2, 5.4, 5.6(a),
5.12, 6.1, 6.2, 6.4, 6.6(a) and 6.12 shall be true and correct in all respects
as of the date of this Agreement and on the Closing Date as if made on such
date. Each Shell Party shall have performed or complied in all material respects
with all of its respective obligations and covenants required by this Agreement
to be performed or complied with by such Shell Party at or by the time of the
Closing. Each Shell Party shall have delivered to the SHLX Parties a
certificate, dated as of the Closing Date and signed by an authorized signatory
of each of SGOM (the “SGOM Closing Certificate”), the general partner of Shell
Chemical (the “Shell Chemical Closing Certificate”), the general partner of SPLC
(the “SPLC Closing Certificate”) and SOPUS (the “SOPUS Closing Certificate”),
confirming the foregoing matters set forth in this Section 10.2(a) and
Section 10.2(b).

(b)    Since the date of this Agreement, there shall not have occurred a SGOM
Material Adverse Effect, SOPUS Material Adverse Effect or Shell Chemical
Material Adverse Effect.

(c)    The Shell Parties or their respective designees shall have delivered, or
caused to be delivered, to the SHLX Parties all of the documents, certificates
and other instruments required to be delivered under, and otherwise complied
with the applicable provisions of Section 2.3.

(d)    The CNOOC Waiver shall be valid, unrevoked and in full force and effect,
and all of the conditions precedent contained therein shall be fulfilled prior
to or simultaneously with the Closing.

(e)    All of the conditions precedent to the closing of the Restructuring
contemplated by the Restructuring Agreement, as set forth in Article VI thereto,
shall have been fulfilled or validly waived prior to, or shall be fulfilled at,
the closing of the Restructuring Agreement pursuant to the terms thereby, and
SHLX and the General Partner are prepared to consummate the Restructuring
contemplated by the Restructuring Agreement pursuant to the terms thereby
simultaneously with the Closing.

 

50



--------------------------------------------------------------------------------

Section 10.3    Conditions to the Obligations of Shell Parties.

The obligations of each Shell Party to proceed with the Closing contemplated
hereby is subject to the satisfaction on or prior to the Closing Date all of the
following conditions, any one or more of which may be waived in writing, in
whole or in part, by the Shell Parties:

(a)    The representations and warranties of the SHLX Parties set forth in
(i) this Agreement (other than the representations and warranties in
Sections 7.1, 7.2, Section 7.4 and 7.5) shall be true and correct in all
respects (without giving effect to any materiality standard or SHLX Material
Adverse Effect qualification) as of the date of this Agreement and on the
Closing Date as if made on such date, or in the case of representations and
warranties that are made as of a specified date, such representations and
warranties shall be true and correct (without giving effect to any materiality
standard or SHLX Material Adverse Effect qualification) as of such specified
date, except, in each case, to the extent that failure of such representations
and warranties to be true and correct would not, individually or in the
aggregate, result in a SHLX Material Adverse Effect and (ii) the representations
and warranties in Sections 7.1, 7.2, Section 7.4 and 7.5 shall be true and
correct in all respects as of the date of this Agreement and on the Closing Date
as if made on such date. The SHLX Parties shall have performed or complied in
all material respects with all obligations and covenants required by this
Agreement to be performed or complied with by it at or by the time of the
Closing. SHLX shall have delivered to the Shell Parties a certificate, dated as
of the Closing Date and signed by an authorized officer of the General Partner
confirming the foregoing matters set forth in this Section 10.3(a) and
Section 10.3(b) (the “SHLX Closing Certificate”).

(b)    Since the date of this Agreement, there shall not have occurred a SHLX
Material Adverse Effect.

(c)    SHLX shall have delivered, or caused to be delivered, to the Shell
Parties all of the documents, certificates and other instruments required to be
delivered under, and otherwise complied with, the applicable provisions of
Section 2.3.

ARTICLE XI

INDEMNIFICATION

Section 11.1    Indemnification of SHLX Parties.

Subject to the limitations set forth in this Agreement, following the Closing
until the expiration of the applicable survival periods set forth in
Section 11.3, SGOM (solely with respect to the Mattox Transaction), Shell
Chemical (jointly with SOPUS with respect to each of the Shell Chemical Norco
Transaction and the SOPUS Norco Transaction), SOPUS (jointly with Shell Chemical
with respect to each of the Shell Chemical Norco Transaction and the SOPUS Norco
Transaction) and SPLC (jointly with SGOM with respect to the Mattox Transaction
and jointly with SOPUS with respect to the SOPUS Norco Transaction) shall
indemnify, defend and hold harmless the SHLX Parties, their subsidiaries and
their respective security holders, directors, officers and employees, and the
officers, directors and employees of the General Partner, but otherwise
excluding SPLC, SGOM, Shell Chemical, SOPUS and their respective Affiliates (the
“SHLX Indemnified Parties”), from and against any and all Damages imposed on,
sustained,

 

51



--------------------------------------------------------------------------------

suffered, incurred by or asserted against any SHLX Indemnified Party as a result
of or arising out of (a) any breach or inaccuracy of a representation or
warranty of the respective Shell Party in this Agreement or in any other
Transaction Document to which such Shell Party is or will be a party, (b) any
Retained Liability and (c) any breach of any agreement or covenant on the part
of the respective Shell Party made under this Agreement or in any other
Transaction Document to which such Shell Party is or will be a party or in
connection with the transactions contemplated hereby or thereby; provided
however, that for purposes of determining the amount of any Damages suffered or
incurred by the SHLX Indemnified Parties in respect of a breach or inaccuracy of
a representation or warranty of SGOM or a breach of any covenant or agreement on
the part of SGOM, in each case, in respect of the business, operations, assets,
liabilities or financial condition of Mattox, SHLX’s acquisition of only 79% of
the ownership interests in Mattox shall be taken into account, such that the
aggregate Damages described in this Section 11.1 suffered or incurred by the
SHLX Indemnified Parties, would equal (where applicable) no more than 79% of the
total of such Damages suffered by all owners in Mattox, respectively.

Section 11.2    Indemnification of Shell Parties.

Subject to the limitations set forth in this Agreement, following the Closing
until the expiration of the applicable survival periods set forth in
Section 11.3, the SHLX Parties, jointly and severally, shall indemnify, defend
and hold harmless the Shell Parties and their respective Affiliates (other than
any of the SHLX Indemnified Parties) and their respective securityholders,
directors, officers, agents, representatives and employees (the “Shell
Indemnified Parties”) from and against any and all Damages imposed on,
sustained, suffered, incurred by or asserted against the Shell Indemnified
Parties as a result of or arising out of (a) any breach or inaccuracy of a
representation or warranty of a SHLX Party in this Agreement or in any other
Transaction Document to which such SHLX Party is or will be a party, (b) any
Assumed Liability or (c) any breach of any agreement or covenant on the part of
any SHLX Party made under this Agreement or in any other Transaction Document to
which such SHLX Party is or will be a party or in connection with the
transactions contemplated hereby or thereby. Notwithstanding the foregoing, the
SHLX Parties shall have no obligation to indemnify any Shell Indemnified Party
for any Damages suffered or incurred by the Shell Indemnified Parties resulting
from or arising out of the Retained Liabilities.

Section 11.3    Survival.

All the provisions of this Agreement shall survive the Closing, notwithstanding
any investigation at any time made by or on behalf of any party hereto, provided
that the representations and warranties set forth in Article III, Article IV,
Article V, Article VI and Article VII shall terminate and expire on the date
that is eighteen (18) months following the Closing Date, except (a) the
representations and warranties of (i) SGOM set forth in Section 4.8 (Taxes),
(ii) Shell Chemical set forth in Section 5.7 (Taxes), and (iii) SOPUS set forth
in Section 6.7 (Taxes) shall survive until the date that is sixty (60) days
after the expiration of the applicable statutes of limitations (including all
periods of extension and tolling); (b) the representations and warranties of
(i) SGOM set forth in Section 4.9 (Environmental Matters), (ii) Shell Chemical
set forth in Section 5.8 (Environmental Matters), and (iii) SOPUS set forth in
Section 6.8 (Environmental Matters), shall terminate and expire on the third
(3rd) anniversary of

 

52



--------------------------------------------------------------------------------

the Closing Date; (c) the representations and warranties of (i) SPLC set forth
in Section 3.1 (Organization), Section 3.2 (Authority and Approval) and
Section 3.4 (Investment Intent), (ii) SGOM set forth in Section 4.1
(Organization), Section 4.2 (Authority and Approval), Section 4.4
(Capitalization; Title to Mattox Subject Interests) and Section 4.12 (Brokerage
Arrangements), (iii) Shell Chemical set forth in Section 5.1 (Organization),
Section 5.2 (Authority and Approval), Section 5.4 (Title to Assets) and
Section 5.12 (Brokerage Arrangements), and (iv) SOPUS set forth in Section 6.1
(Organization), Section 6.2 (Authority and Approval), Section 6.4 (Title to
Assets) and Section 6.12 (Brokerage Arrangements), shall terminate and expire on
the second (2nd) anniversary of the Closing Date; and (d) the representations
and warranties of the SHLX Parties set forth in Section 7.1 (Organization and
Existence), Section 6.2 (Authority and Approval), Section 7.4 (Valid Issuance of
Consideration) and Section 7.5 (Brokerage Arrangements) shall terminate and
expire on the second (2nd) anniversary of the Closing Date. After a
representation and warranty has terminated and expired, no indemnification shall
or may be sought pursuant to this Article XI on the basis of that representation
and warranty by any Person who would have been entitled pursuant to this
Article XI to indemnification on the basis of that representation and warranty
prior to its termination and expiration, provided that in the case of each
representation and warranty that shall terminate and expire as provided in this
Section 11.3, no claim presented in writing for indemnification pursuant to this
Article XI on the basis of that representation and warranty prior to its
termination and expiration shall be affected in any way by that termination and
expiration. The indemnification obligations under this Article XI or elsewhere
in this Agreement shall apply regardless of whether any suit or action results
solely or in part from the active, passive or concurrent negligence or strict
liability of the indemnified party. The covenants and agreements entered into
pursuant to this Agreement to be performed after the Closing shall survive the
Closing forever.

Section 11.4    Indemnification Procedures.

(a)    The indemnified party hereunder agrees that within a reasonable period of
time, but in no event more than ten (10) Business Days after it becomes aware of
facts giving rise to a claim for indemnification under this Article XI, it will
provide notice thereof in writing to the indemnifying party, specifying the
nature of, specific basis for such claim and the estimated amount of Damages
imposed, sustained, incurred or asserted in connection therewith or arising
therefrom (to the extent ascertainable). The failure to timely provide such
written notice shall affect the rights of an indemnified party hereunder only to
the extent that such failure has a material prejudicial effect on the defense or
other rights available to the indemnifying party with respect to a third party
claim.

(b)    The indemnifying party shall have the right within the earlier of thirty
(30) days following receipt of notice from the indemnified party of a proceeding
for which such person may be entitled to indemnification hereunder and the fifth
(5th) day proceeding the date on which an appearance is required to be made
before a court, arbitrator or other tribunal or an answer or similar pleading is
required to be filed in a litigation proceeding to assume control of all aspects
of the defense of (and any counterclaims with respect to) any claims brought
against the indemnified party that are covered by the indemnification under this
Article XI, including the selection of counsel, the determination of whether to
appeal any decision of any court and the settling of any such claim or any
matter or any issues relating thereto; provided, however, that no such
settlement

 

53



--------------------------------------------------------------------------------

for only the payment of money shall be entered into without the consent of the
indemnified party, which consent shall not be unreasonably withheld, conditioned
or delayed, unless it includes a full release of the indemnified party from such
claim; provided further, that no such settlement containing any form of
injunctive or similar relief shall be entered into without the prior written
consent of the indemnified party, which consent shall not be unreasonably
delayed or withheld. Until the indemnifying party so assumes control of the
defense of any such claims, the indemnified party or indemnified parties may
control all aspects of the defense of any such claims.

(c)    If the indemnifying party assumes the defense of any claim in respect of
which an indemnified party intends to or has asserted a claim for
indemnification under this Agreement, then such indemnified party agrees to
cooperate in good faith and in a commercially reasonably manner with the
indemnifying party, with respect to all aspects of the defense of and pursuit of
any counterclaims with respect to any claims covered by the indemnification
under this Article XI, including the prompt furnishing to the indemnifying party
of any correspondence or other notice relating thereto that the indemnified
party may receive, permitting the name of the indemnified party to be utilized
in connection with such defense and counterclaims, the making available to the
indemnifying party of any files, records or other information of the indemnified
party that the indemnifying party considers relevant to such defense and
counterclaims, the making available to the indemnifying party of any employees
of the indemnified person and the granting to the indemnifying party of
reasonable access rights to the properties and facilities of the indemnified
party; provided, however, that in connection therewith the indemnifying party
agrees to use reasonable efforts to minimize the impact thereof on the
operations of the indemnified party and further agrees to maintain the
confidentiality of all files, records and other information furnished by the
indemnified party pursuant to this Section 11.4(c). The obligation of the
indemnified party to cooperate with the indemnifying party as set forth in the
immediately preceding sentence shall not be construed as imposing upon the
indemnified party an obligation to hire and pay for counsel in connection with
the defense of and pursuit of any counterclaims with respect to any claims
covered by the indemnification set forth in this Article XI, provided, however,
that if the indemnifying party has assumed the defense of any claim, the
indemnified party may, at its own option, cost and expense, hire and pay for
counsel in connection with any such defense and counterclaims. The indemnifying
party agrees to keep any such counsel hired by the indemnified party informed as
to the status of any such defense or counterclaim, but the indemnifying party
shall have the right to retain sole control over such defense and counterclaims
so long as the indemnified party is still seeking indemnification hereunder.

(d)    In determining the amount of any Damages for which the indemnified party
is entitled to indemnification under this Agreement, the gross amount of the
indemnification will be reduced by (i) any insurance proceeds realized by the
indemnified person in respect of such Damages from third party insurers, and
such correlative insurance benefit shall be net of any expenses related to the
receipt of such proceeds, including any premium adjustments that become due and
payable by the indemnified party as a result of such claim, and (ii) all amounts
recovered by the indemnified party in respect of such Damages under contractual
indemnities from third persons.

 

54



--------------------------------------------------------------------------------

Section 11.5    Direct Claim.

Any claim by an indemnified party with respect to any Damages which do not
result from a claim for indemnity involving a third party (a “Direct Claim”)
will be asserted by giving the indemnifying party reasonably prompt written
notice thereof, stating the nature of such claim in reasonable detail and
indicating the estimated amount, if practicable. The indemnifying party will
have a period of ninety (90) days from receipt of such Direct Claim within which
to respond to such Direct Claim. If the indemnifying party does not respond
within such ninety (90) day period, the indemnifying party will be deemed to
have accepted such Direct Claim. If the indemnifying party rejects such Direct
Claim, the indemnified party will be free to seek enforcement of its rights to
indemnification under this Agreement.

Section 11.6    Limitations on Indemnification.

(a)    To the extent that SHLX Indemnified Parties would otherwise be entitled
to indemnification for Damages pursuant to Section 11.1(a), the Shell Parties
shall be liable for Damages pursuant to Section 11.1(a) only if (i) the Damages
with respect to any individual claim pursuant to Section 11.1(a) exceed One
Hundred Thousand Dollars ($100,000) (the “Minimum Claim Amount”) and (ii) the
Damages for all claims pursuant to Section 11.1(a) (excluding any claim excluded
pursuant to the preceding clause (i) of this Section 11.6(a)) exceed, in the
aggregate, One Million Dollars ($1,000,000) (the “Deductible Amount”), and then
the applicable Shell Party shall be liable only for Damages pursuant to
Section 11.1(a) to the extent of any excess over the Deductible Amount. In no
event shall the Shell Parties’ aggregate liability to SHLX Indemnified Parties
under (i) Section 11.1(a) exceed $120 million ($120,000,000) (the “Ceiling
Amount”) or (ii) Section 11.1(b) exceed the Consideration amount.
Notwithstanding the foregoing, the Shell Parties shall be liable for the full
amount of any and all Damages, in each case without application of the Minimum
Claim Amount, the Deductible Amount and the Ceiling Amount, arising out of
(i) breaches or inaccuracies of representations and warranties contained in
(1) with respect to SPLC, Section 3.1 (Organization), Section 3.2 (Authority and
Approval) and Section 3.4 (Investment Intent), (2) with respect to SGOM,
Section 4.1 (Organization), Section 4.2 (Authority and Approval), Section 4.4
(Capitalization; Title to Mattox Subject Interests), Section 4.7(a) (No Adverse
Changes), Section 4.8 (Taxes) and Section 4.12 (Brokerage Arrangements), (3)
with respect to Shell Chemical, Section 5.1 (Organization), Section 5.2
(Authority and Approval), Section 5.4 (Title to Assets), Section 5.6(a) (No
Adverse Changes), Section 5.7 (Taxes), and Section 5.12 (Brokerage
Arrangements), and (4) with respect to SOPUS, Section 6.1 (Organization),
Section 6.2 (Authority and Approval), Section 6.4 (Title to Assets),
Section 6.6(a) (No Adverse Changes), Section 6.7 (Taxes), and Section 6.12
(Brokerage Arrangements); provided, that the Shell Parties’ aggregate liability
for all claims under this Agreement, including for breaches or inaccuracies of
representations and warranties contained in such sections described in this
sentence and for breaches of covenants, shall not exceed the Consideration,
absent fraud or willful misconduct; provided, further, however, that the payment
and indemnification obligations of each Shell Party pursuant to Article IX shall
not be subject to any limitation in this Section 11.6(a) and shall be excluded
from the determination of whether the maximum indemnification amount specified
in the immediately preceding proviso has been reached or exceeded.

 

55



--------------------------------------------------------------------------------

(b)    For purposes of determining the amount of Damages with respect to any
asserted claim for indemnification by a SHLX Indemnified Party, such
determination shall be made without regard to any qualifier as to “material,”
“materiality” or SGOM Material Adverse Effect, Shell Chemical Material Adverse
Effect or SOPUS Material Adverse Effect expressly contained in Article III,
Article IV, Article V and Article VI, as applicable, provided that this
Section 11.6(b) shall so modify the representations and warranties for purposes
of first determining whether a breach of any representation or warranty has
occurred.

(c)    Additionally, none of SGOM, Shell Chemical or SOPUS, on the one hand, nor
the SHLX Parties, on the other hand, will be liable as an indemnitor under this
Agreement for any consequential, incidental, special, indirect or exemplary
damages suffered or incurred by the indemnified party or parties except to the
extent resulting pursuant to third party indemnity claims. No proviso of this
Article XI shall apply to or limit any claim that a Party committed common law
fraud or willful misconduct under Texas law involving any representation,
warranty or covenant in this Agreement or the Transaction Documents, which may
be brought at any time until lapse of the applicable statute of limitations
provided by Texas law.

Section 11.7    Sole Remedy.

Following the Closing, no party shall have liability under this Agreement or the
transactions contemplated hereby except as is provided in Article IX or this
Article XI.

ARTICLE XII

TERMINATION

Section 12.1    Termination.

(a)    This Agreement and the transactions contemplated hereby may be terminated
at any time prior to the Closing by the mutual written consent of the parties.

(b)    This Agreement may be terminated by any party, by giving written notice
to the other party, if the Closing has not occurred on or before the date that
is 90 days from the date of this Agreement, or such later date as may be agreed
by the parties.

(c)    This Agreement and the transactions contemplated hereby may be terminated
at any time prior to the Closing by SHLX (on behalf of the SHLX Parties) if
there shall have occurred an SGOM Material Adverse Effect, a Shell Chemical
Material Adverse Effect or a SOPUS Material Adverse Effect.

(d)    This Agreement may be terminated by either party, by giving written
notice to the other party, if any Order permanently restraining, enjoying or
otherwise prohibiting the consummation of the transactions contemplated hereby
shall become final and non-appealable.

(e)    This Agreement and the transactions contemplated hereby may be terminated
by SHLX (on behalf of the SHLX Parties) upon written notice to the Shell Parties
if a material breach of any representation, warranty, covenant or agreement in
this Agreement on the part of the Shell Parties shall have occurred that would,
if occurring or continuing on the Closing Date, cause the

 

56



--------------------------------------------------------------------------------

conditions set forth in Section 10.1 or Section 10.2 not to be satisfied and
such breach is not cured, or is incapable of being cured, within thirty
(30) days of receipt of written notice by SHLX to the Shell Parties of such
breach; provided, that no SHLX Party is then in breach of this Agreement so as
to cause any condition set forth in Section 10.1 and Section 10.2 not to be
satisfied.

(f)    This Agreement and the transactions contemplated hereby may be terminated
by the Shell Parties upon written notice to SHLX (on behalf of the SHLX Parties)
if a material breach of any representation, warranty, covenant or agreement in
this Agreement on the part of the SHLX Parties shall have occurred that would,
if occurring or continuing on the Closing Date, cause the conditions set forth
in Section 10.1 or Section 10.3 not to be satisfied and such breach is not
cured, or is incapable of being cured, within thirty (30) days of receipt of
written notice by the Shell Parties to SHLX (on behalf of the SHLX Parties) of
such breach; provided, that no Shell Party is then in breach of this Agreement
so as to cause any condition set forth in Section 10.1 and Section 10.3 not to
be satisfied.

Section 12.2    Remedies upon Termination.

(a)    If this Agreement is terminated under Section 12.1, the parties shall
then be released from their respective obligations under this Agreement, except
as provided in this Section 12.2 and in Article XIII.

(b)    If a Party fails, refuses, or is unable for any reason not permitted by
this Agreement to comply with its obligations under this Agreement, the
non-defaulting Party may pursue any rights and remedies (including the rights
and remedies available with respect to breaches of this Agreement prior to
termination) under this Agreement, at law or in equity.

ARTICLE XIII

MISCELLANEOUS

Section 13.1    Acknowledgements.

Each party acknowledges that it has relied on the representations and warranties
of the other party expressly and specifically set forth in this Agreement,
including, in the case of the SHLX Parties, the Disclosure Letter attached
hereto. Such representations and warranties constitute the sole and exclusive
representations and warranties of the parties hereto in connection with the
transactions contemplated hereby, and the parties hereto understand, acknowledge
and agree that all other representations and warranties of any kind or nature,
whether expressed, implied or statutory, oral or written, past or present, are
specifically disclaimed.

Section 13.2    Expenses.

Except as otherwise provided herein and the Transaction Documents, and
regardless of whether the transactions contemplated hereby are consummated, each
party shall pay its own expenses (including fees and expenses of counsel,
accountants and financial advisors) incident to this Agreement and all action
taken in preparation for carrying this Agreement into effect.

 

57



--------------------------------------------------------------------------------

Section 13.3    Notices.

Any notice, request, instruction, correspondence or other document to be given
hereunder by any party hereto to another party hereto (herein collectively
called “Notice”) shall be in writing and either delivered (i) in person or by
courier service requiring acknowledgment of receipt of delivery or (ii) by
e-mail, with delivery deemed to have been duly given upon acknowledgment of
receipt of e-mail, as follows:

If to SGOM, addressed to:

Shell GOM Pipeline Company LLC

150 N. Dairy Ashford Rd.

Houston, Texas 77079

Attn: Vice President – Commercial

Email: steven.ledbetter@shell.com

With a copy to: General Counsel

Email: lori.muratta@shell.com

Facsimile: (832) 337-3010

If to Shell Chemical, addressed to: Shell Chemical LP

150 N. Dairy Ashford Rd.

Houston, Texas 77079

Attn: President

Email: sean.clarry@shell.com

With a copy to: Managing Counsel – Chemicals

Email: donald.glass@shell.com

Facsimile: (832) 337-3010

If to SPLC, addressed to:

Shell Pipeline Company LP

c/o Shell Pipeline GP LLC, its general partner

150 N. Dairy Ashford Rd.

Houston, Texas 77079

Attn: Vice President – Finance

Email: s.carsten@shell.com

With a copy General Counsel

Email: lori.muratta@shell.com

Facsimile: (832) 337-3010

If to SOPUS, addressed to:

Equilon Enterprises LLC

150 N. Dairy Ashford Rd.

Houston, Texas 77079

Attn: President

 

58



--------------------------------------------------------------------------------

Email: robin.mooldijk@shell.com

With a copy to: Associate General Counsel -Downstream

Email: hector.pineda@shell.com

Facsimile: (832) 337-3010

If to a SHLX Party, addressed to:

Shell Midstream Partners, L.P.

c/o Shell Midstream Partners GP LLC, its general partner

150 N. Dairy Ashford Rd.

Houston, Texas 77079

Attn: Chief Executive Officer

Email: kevin.nichols@shell.com

With a copy to: General Counsel

Email: lori.muratta@shell.com

Facsimile: (832) 337-0371

Notice given by personal delivery or courier service shall be effective upon
actual receipt. Any party may change any address to which Notice is to be given
to it by giving Notice as provided above of such change of address.

Section 13.4    Arbitration.

(a)    Any dispute, controversy or claim arising out of or in connection with
this Agreement or its subject matter or formation, whether in tort, contract,
under statute or otherwise, including any question regarding its existence,
validity, interpretation, breach or termination, and including any
non-contractual claim (a “Dispute”), shall be finally and exclusively resolved
by arbitration under the arbitration rules of the American Arbitration
Association (the “Rules”), which Rules are deemed to be incorporated by
reference into this Agreement.

(b)    The arbitral tribunal (the “Tribunal”) shall consist of three
arbitrators, to be appointed in accordance with the Rules.

(c)    The seat of the arbitration shall be Houston, Texas.

(d)    The language of the arbitration shall be English.

(e)    Any award rendered by the Tribunal shall be made in writing and shall be
final and binding on the parties to this Agreement. The parties to this
Agreement undertake to carry out the award without delay.

(f)    All aspects of the arbitration shall be confidential. Save to the extent
required by law or pursuant to any proceedings to enforce or challenge an award,
no aspect of the proceedings, documentation, any partial or final award or order
or any other matter connected with the arbitration shall be disclosed to any
other person by either party or its counsel, agents, corporate parents,
affiliates or subsidiaries without the prior written consent of the other
party/parties.

 

59



--------------------------------------------------------------------------------

(g)    Nothing in this Section 13.4 shall be construed as preventing any party
from seeking conservatory or similar interim relief from any court with
competent jurisdiction.

(h)    In respect of any Dispute, each party to this Agreement expressly waives
any right to claim or recover from the other party and the Tribunal is not
empowered to award punitive, exemplary, moral, multiple or similar
non-compensatory damages.

(i)    Articles 3 and 9 of the International Bar Association (IBA) Rules on the
Taking of Evidence in International Arbitration shall apply to the arbitration.

(j)    Each party hereby waives, to the fullest extent permitted by law: (i) any
right under the laws of any jurisdiction to apply to any court or other judicial
authority to determine any preliminary point of law, except as expressly
provided in Section 13.4(g), and/or (ii) any right it may otherwise have under
the laws of any jurisdiction to appeal or otherwise challenge the award, other
than on the same grounds on which recognition and enforcement of an award may be
refused under Article V of the United Nations Convention on the Recognition and
Enforcement of Foreign Arbitral Awards of 1958.

(k)    Judgment upon any award and/or order may be entered in any court having
jurisdiction thereof.

Section 13.5    Governing Law.

(a)    This Agreement shall be subject to and governed by the laws of the State
of Texas. Each party hereby submits to the exclusive jurisdiction of the state
and federal courts in the State of Texas and to venue in the state courts in
Harris County, Texas and in the federal courts of Harris County, Texas.

(b)    Each of the parties to this Agreement irrevocably waives any and all
right to trial by jury in any legal proceeding between or among the parties
arising out of or relating to this Agreement or the transactions contemplated by
this Agreement.

(c)    Each party to this Agreement waives, to the fullest extent permitted by
Applicable Law, any right it may have to receive damages from any other party
based on any theory of liability for any special, indirect, consequential
(including lost profits), exemplary or punitive damages (except to the extent
that any such damages are included in indemnifiable losses resulting from a
third-party claim in accordance with Article XI).

Section 13.6    Public Statements.

The parties hereto shall consult with each other and no party shall issue any
public announcement or statement with respect to this Agreement or the
transactions contemplated hereby without the consent of the other parties,
unless the party desiring to make such announcement or statement, after seeking
such consent from the other parties, obtains advice from legal counsel that a
public announcement or statement is required by Applicable Law or stock exchange
regulations.

 

60



--------------------------------------------------------------------------------

Section 13.7    Entire Agreement; Amendments and Waivers.

(a)    This Agreement and the other Transaction Documents constitute the entire
agreement among the parties with respect to the subject matter hereof and
supersede all prior agreements and understandings, both written and oral, among
the parties with respect to the subject matter hereof. Each party to this
Agreement agrees that no other party to this Agreement (including its agents and
representatives) has made any representation, warranty, covenant or agreement to
or with such party relating to this Agreement or the transactions contemplated
hereby, other than those expressly set forth herein and in the other Transaction
Documents.

(b)    No supplement, modification or waiver of this Agreement shall be binding
unless executed in writing by each party to be bound thereby. No waiver of any
of the provisions of this Agreement shall be deemed or shall constitute a waiver
of any other provision hereof (regardless of whether similar), nor shall any
such waiver constitute a continuing waiver unless otherwise expressly provided.

Section 13.8    Conflicting Provisions.

This Agreement and the other Transaction Documents, read as a whole, set forth
the parties’ rights, responsibilities and liabilities with respect to the
transactions contemplated by this Agreement. In this Agreement and the other
Transaction Documents, and as between them, specific provisions prevail over
general provisions. In the event of a conflict between this Agreement and any of
the other Transaction Documents, this Agreement shall control.

Section 13.9    Binding Effect, Assignment and No Third-Party Beneficiaries.

This Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective permitted successors and assigns, but neither this
Agreement nor any of the rights, benefits or obligations hereunder shall be
assigned or transferred, by operation of law or otherwise, by any party hereto
without the prior written consent of each other party. Nothing in this
Agreement, express or implied, is intended to confer upon any person or entity
other than the parties hereto and their respective permitted successors and
assigns, any rights, benefits or obligations hereunder, except for express
language with respect to SHLX Indemnified Parties and the Shell Indemnified
Parties contained in the indemnification provisions of Article XI.

Section 13.10    Severability.

If any provision of this Agreement is rendered or declared illegal or
unenforceable by reason of any existing or subsequently enacted legislation or
by decree of a court of last resort, the parties hereto shall promptly meet and
negotiate in good faith substitute provisions for those rendered or declared
illegal or unenforceable so as to effect the original intent of the parties as
closely as possible to the fullest extent permitted by applicable law, but all
of the remaining provisions of this Agreement shall remain in full force and
effect.

 

61



--------------------------------------------------------------------------------

Section 13.11    Interpretation.

It is expressly agreed by the parties that this Agreement shall not be construed
against any party, and no consideration shall be given, or presumption made, on
the basis of who drafted this Agreement or any provision hereof or who supplied
the form of this Agreement. Each Party agrees that this Agreement has been
purposefully drawn and correctly reflects its understanding of the transactions
contemplated by this Agreement and, therefore, waives the application of any
law, regulation, holding or rule of construction providing that ambiguities in
an agreement or other document will be construed against the party drafting such
agreement or document.

Section 13.12    Headings and Disclosure Letter.

The headings of the several Articles and Sections herein are inserted for
convenience of reference only and are not intended to be a part of or to affect
the meaning or interpretation of this Agreement. The Disclosure Letter and the
Exhibits referred to herein are attached hereto and incorporated herein by this
reference, and unless the context expressly requires otherwise, the Disclosure
Letter and such Exhibits are incorporated in the definition of “Agreement.”

Section 13.13    Multiple Counterparts.

This Agreement may be executed in one or more counterparts, each of which shall
be deemed an original, but all of which together shall constitute one and the
same instrument.

Section 13.14    Action by SHLX.

With respect to any action, notice, consent, approval or waiver that is required
to be taken or given or that may be taken or given by SHLX with respect to the
transactions contemplated hereby, such action, notice, consent, approval or
waiver shall be taken or given solely by the Conflicts Committee on behalf of
SHLX.

[Signature page follows.]

 

62



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

SGOM: Shell GOM Pipeline Company LLC By:  

/s/ Steven C. Ledbetter

Name:   Steven C. Ledbetter Title:   Vice President SHELL CHEMICAL: Shell
Chemical LP By:  

/s/ Sean Clarry

Name:   Sean Clarry Title:   President SPLC:   Shell Pipeline Company LP By:  
Shell Pipeline GP LLC, its general partner By:  

/s/ Shawn Carsten

Name:   Shawn Carsten Title:   Vice President – Finance SOPUS:   Equilon
Enterprises LLC By:  

/s/ Robin J. Mooldijk

Name:   Robin J. Mooldijk Title:   President



--------------------------------------------------------------------------------

SHLX:   Shell Midstream Partners, L.P. By: Shell Midstream Partners GP LLC, its
general partner By:  

/s/ Kevin M. Nichols

Name:   Kevin M. Nichols Title:   President and Chief Executive Officer TRITON:
  Triton West LLC By:  

/s/ Steven C. Ledbetter

Name:   Steven C. Ledbetter Title:   Vice President



--------------------------------------------------------------------------------

Appendix A

SOPUS Norco and Shell Chemical Norco Assets

The assets set forth in the definition of “SOPUS Norco Assets” and “Shell
Chemical Norco Assets” include the following items:

 

  •  

Gasoline Blending Facilities

 

  •  

Wharf -3 Berths

 

  •  

LPG Truck Rack

 

  •  

Rail Car Rack

 

  •  

Interconnecting Pipe Racks

 

  •  

All Shell Chemical Permits and SOPUS Norco Permits

 

  •  

The 104 Tanks, Spheres, and Bullets (“Tanks”) set forth in the following table:

 

    

Tanks

  

Volume, bbl

 

Owner

1    A-412    180,000   SOPUS 2    A-413    180,000   SOPUS 3    A-414   
180,000   SOPUS 4    A-415    180,000   SOPUS 5    A-416    180,000   SOPUS 6   
A-417    180,000   SOPUS 7    A-418    270,000   SOPUS 8    A-419    270,000  
SOPUS 9    A-420    300,000   SOPUS 10    D-413    13,000   SOPUS and Shell
Chemical 11    D-422    13,000   SOPUS and Shell Chemical 12    F-434    77,000
  Shell Chemical 13    F-440    143,000   SOPUS 14    F-441    143,000   SOPUS
15    F-442    143,000   SOPUS 16    F-443    143,000   SOPUS 17    F-444   
143,000   SOPUS 18    F-450    110,000   SOPUS 19    F-453    140,000   SOPUS



--------------------------------------------------------------------------------

20    F-454    140,000   SOPUS 21    F-455    80,000   SOPUS 22    F-456   
80,000   SOPUS 23    F-457    80,000   SOPUS 24    F-458    80,000   SOPUS 25   
F-462    11,126   SOPUS and Shell Chemical 26    F-463    110,000   SOPUS 27   
F-464    110,000   SOPUS 28    F-465    110,000   SOPUS 29    F-466    110,000  
SOPUS 30    F-467    110,000   SOPUS 31    F-468    110,000   Shell Chemical 32
   F-469    110,000   SOPUS 33    F-470    100,000   SOPUS 34    F-471   
100,000   SOPUS 35    F-474    100,000   SOPUS 36    F-475    100,000   SOPUS 37
   F-476    11,208   SOPUS and Shell Chemical 38    F-477    11,000   SOPUS 39
   F-479    110,000   SOPUS 40    F-480    110,000   SOPUS 41    F-481    67,000
  SOPUS 42    F-482    110,000   SOPUS 43    F-483    80,000   Shell Chemical 44
   F-484    110,000   SOPUS 45    F-485    110,000   SOPUS 46    F-487   
270,000   SOPUS 47    F-488    270,000   SOPUS 48    F-490    143,000   SOPUS 49
   F-491    180,000   Shell Chemical 50    F-492    180,000   SOPUS



--------------------------------------------------------------------------------

51    F-493    180,000   SOPUS 52    F-495    140,000   Shell Chemical 53   
F-496    300,000   Shell Chemical 54    F-497    300,000   SOPUS 55    F-499   
300,000   SOPUS 56    F-500    300,000   SOPUS 57    F-502    300,000   Shell
Chemical 58    F-503    150,000   Shell Chemical 59    F-504    300,000   SOPUS
60    F-505    150,000   SOPUS 61    F-506    150,000   SOPUS 62    F-507   
150,000   SOPUS 63    F-509    110,000   Shell Chemical 64    F-510    143,000  
SOPUS 65    F-511    180,000   SOPUS 66    F-512    180,000   SOPUS 67    F-514
   20,000   SOPUS and Shell Chemical 68    F-515    200,000   SOPUS 69    F-516
   200,000   SOPUS 70    F-520    87,000   SOPUS 71    F-521    87,000   SOPUS
72    H-447    35,000   Shell Chemical 73    M-419    5,000   SOPUS 74   
PV-0080    500   SOPUS 75    PV-214    650   Shell Chemical 76    PV-215    650
  Shell Chemical 77    PV-493    3,900   Shell Chemical 78    PV-494    3,900  
Shell Chemical 79    PV-495    2,500   Shell Chemical 80    PV-496    2,500  
Shell Chemical 81    PV-497    2,500   SOPUS and Shell Chemical



--------------------------------------------------------------------------------

82    PV-498    2,500   SOPUS and Shell Chemical 83    PV-499    2,500   SOPUS
and Shell Chemical 84    PV-500    650   Shell Chemical 85    PV-501    650  
Shell Chemical 86    PV-502    650   Shell Chemical 87    PV-503    3,900  
Shell Chemical 88    S-403    10,000   SOPUS 89    S-405    25,000   SOPUS 90   
S-406    25,000   SOPUS 91    S-407    25,000   SOPUS 92    S-408    25,000  
Shell Chemical 93    S-409    10,000   Shell Chemical 94    S-410    30,000  
SOPUS 95    S-411    50,000   Shell Chemical 96    S-412    50,000   Shell
Chemical 97    S-413    10,000   Shell Chemical 98    S-414    10,000   Shell
Chemical 99    S-415    50,000   Shell Chemical 100    S-416    50,000   Shell
Chemical 101    S-417    30,000   Shell Chemical 102    W-409    5,000   SOPUS
and Shell Chemical 103    W-437    40   SOPUS 104    W-438    40   SOPUS



--------------------------------------------------------------------------------

Appendix B

Knowledge Individuals

The designated personnel for purposes of “Knowledge” in this Agreement are set
forth below.

As to SGOM:

 

  •  

Steven C. Ledbetter

As to Shell Chemical:

 

  •  

Sean Clarry (solely with respect to the Shell Chemical Norco Assets)

As to SOPUS:

 

  •  

Robin J. Mooldijk (solely with respect to the SOPUS Norco Assets)

As to SHLX:

 

  •  

Kevin M. Nichols

As to Triton:

 

  •  

Steven C. Ledbetter

As to SPLC:

 

  •  

Shawn Carsten



--------------------------------------------------------------------------------

Appendix C

Projects

 

1.

Powell System Replacement

 

2.

Tank F458 -Finished Gasoline Tank Renewal

 

3.

Tank F463 -Tank Renewal

 

4.

Tank A418 -Crude Tank Renewal

 

5.

Tank F493 -Treated Naphtha Tank Renewal

 

6.

Tank F457 -Tank Renewal